EXHIBIT 10.77
 
ASSET PURCHASE AND SALE AGREEMENT
 
THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this
30th day of August 2013 (the “Effective Date”), by and among Fusion
Telecommunications International, Inc. (“Fusion”), a Delaware corporation with
its principal office located at 420 Lexington Avenue, Suite 1718, New York, NY
10170; Fusion Broadvox Acquisition Corp. (“FBAC”, and together with Fusion,
“Buyers”; each, a “Buyer”), a Delaware corporation with its principal office
located at 420 Lexington Avenue, Suite 1718, New York, NY 10170; BroadvoxGo!,
LLC (“Broadvox”), a Delaware limited liability company with its principal office
located at 75 Erieview Plaza, Suite 400, Cleveland, OH 44114; and Cypress
Communications, LLC (“Cypress”, and together with Broadvox, “Sellers”; each, a
“Seller”), a Delaware limited liability company with its principal office
located at Four Piedmont Center, Suite 600, Atlanta, GA 30305. The
aforementioned Entities may be referred to individually as a “Party” or
collectively as the “Parties.” Certain terms used in this Agreement shall have
the meanings set forth in Section 1.1, or elsewhere as defined in this
Agreement.


WHEREAS, Sellers are engaged in the business of providing Hosted VoIP and SIP
Trunking communications services (but excluding the shared tenant services
business) (the “Business”), and utilize certain of their assets in connection
with their operation of the Business; and


WHEREAS, Buyers desire to purchase from Sellers, upon the terms and conditions
set forth herein, substantially all of the assets that are used exclusively in
the operation of the Business (the “Acquired Assets”), as more fully described
in Section 2.2 hereof and in the Disclosure Schedules described therein, such
that Buyers’ acquisition of the Acquired Assets will enable them to own and
operate the Business after the Closing substantially in the manner as it has
heretofore been operated; and


WHEREAS, Sellers desire to sell the Acquired Assets to Buyers upon the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants,
representations, warranties and agreements contained herein, the Parties hereto
agree as follows:
 
ARTICLE I
DEFINITIONS AND CONSTRUCTION
 
1.1   Certain Definitions.
 
As used in this Agreement, the following terms shall have the following
meanings, unless the context otherwise requires:


(a)           “Affiliate” shall, mean, with respect to a specified Person, any
other Person which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such specified
Person. For purposes of this definition, “control” of any Person means
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting capital stock, by Contract, or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           “Agreement” shall mean this Asset Purchase and Sale Agreement,
including all Exhibits and Disclosure Schedules hereto.


(c)           “Business Material Adverse Effect” shall mean a Material Adverse
Effect on the Business, taken as a whole, or a Material Adverse Effect on the
ability of Sellers to perform their respective obligations under this Agreement,
and to consummate the Transactions.


(d)           “Buyer Material Adverse Effect” shall mean a Material Adverse
Effect on the ability of Buyers to perform their respective obligations under
this Agreement, and to consummate the Transactions.


(e)           “Closing” shall mean the consummation of the transactions
contemplated by this Agreement (the “Transactions”).


(f)            “Closing Date” shall mean the date on which the Closing occurs
pursuant to Section 3.1 of this Agreement.


(g)           “Closing Material Adverse Effect” shall mean any circumstance,
change or effect that is, or could reasonably be expected to be, materially
adverse to the Business, the Acquired Assets or consummation of the
Transactions; it being acknowledged that any adverse effect of $750,000 or more
shall in any event be deemed a Closing Material Adverse Effect; provided,
however, that “Closing Material Adverse Effect” shall not include any event,
occurrence, fact, condition, circumstance, change, or effect, directly or
indirectly, arising out of or attributable to: (i) any changes, conditions or
effects in the United States or foreign economies or securities or financial
markets in general; (ii) changes, conditions or effects that affect the
industries in which the Business operates; (iii) any change, effect or
circumstance resulting from an action required or permitted by this Agreement;
(iv) any matter disclosed to Buyers in the Disclosure Schedules; (v) the effect
of any changes in applicable Laws or accounting rules, including GAAP and any
legislation adopted by any Governmental Entity having jurisdiction over the
Business, or any rule or regulation enacted by the Federal Communications
Commission (in each case after the Effective Date and applicable to all
telecommunications carriers); (vi) any change, effect, or circumstance resulting
from the announcement of this Agreement; or (vii) conditions caused by acts of
terrorism or war (whether or not declared) or any man-made disaster or acts of
God; unless, in the case of the foregoing clauses, such changes referred to
therein have a materially disproportionate effect on the Business relative to
other participants in the industries in which the Business operates; provided,
however, in the event Sellers maintain insurance covering events described in
Section 1.1(g)(vii), Sellers shall (A) expeditiously process and seek full
recovery under and in accordance with the terms of such policy(ies) to the same
extent as it would if Closing of the Transactions had not occurred, provided,
further however, that Sellers shall not be required to initiate, engage in or
threaten litigation with or against any Person, including any of its insurance
carriers and (B) assign the proceeds of any recovery under such policy(ies) to
Buyers.


(h)           “Code” shall mean the Internal Revenue Code of 1986, as amended.


(i)            “Contract” shall mean any note, bond, indenture, mortgage, deed
of trust, lease, license, contract, instrument, or other agreement, obligation,
commitment or arrangement of any nature whatsoever, oral or written.
 
 
2

--------------------------------------------------------------------------------

 


(j)            “Disclosure Schedules” shall mean the Disclosure Schedules
delivered by Sellers to Buyers concurrently with the execution and delivery of
this Agreement (as the same may be updated as provided herein).


(k)           “Entity” shall mean a partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture,
Governmental Entity or other similar entity.


(l)            “GAAP” shall mean accounting principles generally accepted in the
United States of America, as in effect from time to time.


(m)          “Governmental Entity” shall mean any court, arbitrator,
administrative or other governmental department, agency, commission, authority
or instrumentality, domestic or foreign.


(n)           “Intellectual Property” shall mean all domestic or foreign rights
in, to and concerning: (i) inventions and discoveries (whether patented,
patentable or unpatentable and whether or not reduced to practice), including
ideas, research and techniques, technical designs, and specifications (written
or otherwise), improvements, modifications, adaptations, and derivations
thereto, and patents, patent applications, inventor’s certificates, and patent
disclosures, together with divisions, continuations, continuations-in-part,
revisions, reissuances and reexaminations thereof; (ii) trademarks, service
marks, brand names, certification marks, collective marks, d/b/a’s, trade dress,
logos, symbols, trade names, and other indications or indicia of origin,
including translations, adaptations, derivations, modifications, combinations
and renewals thereof; (iii) published and unpublished works of authorship,
whether copyrightable or not (including databases and other compilations of data
or information), copyrights therein and thereto, moral rights, and rights
equivalent thereto, including, but not limited to, the rights of attribution,
assignation and integrity; (iv) trade secrets, confidential and/or proprietary
information, including ideas, research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques, technical
data, schematics, designs, discoveries, drawings, prototypes, specifications,
and hardware configurations; (v) computer software, including programs,
applications, source and object code, data bases, data, models, algorithms,
flowcharts, tables and documentation related to the foregoing; (vi) other
similar tangible or intangible intellectual property or proprietary rights,
information and technology and copies and tangible embodiments thereof (in
whatever form or medium); (vii) all applications to register, registrations,
restorations, reversions and renewals or extensions of the foregoing;
(viii) Internet domain names; (ix) all the goodwill associated with each of the
foregoing and symbolized thereby; and (x) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including rights to recover for past, present and future violations thereof.


(o)           “Legal Proceeding” shall mean any private or governmental action,
suit, complaint, arbitration, mediation, legal or administrative proceeding or
investigation pending or threatened, whether prior to or post-Closing and
whether or not a contingent liability, arising or accruing from actions or
activities prior to the Closing Date.


(p)           “Lien” shall mean any security interest, mortgage, pledge,
hypothecation, charge, claim, option, right to acquire, adverse interest,
encumbrance, restriction, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease involving substantially the same economic effect as any of
the foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Law of any jurisdiction).
 
 
3

--------------------------------------------------------------------------------

 


(q)           “Losses” shall mean actual out-of-pocket losses, damages,
liabilities, costs or expenses, including reasonable attorneys’ fees; provided,
however, Losses relating to any Claims for indemnification shall (i)
specifically exclude punitive, exemplary, consequential or incidental damages,
damages relating to lost profits, diminution of value, or based upon any
multiplier of profits, earnings or cash flow; and (ii) be net of the amount of
any actual recoveries by the Indemnified Party in connection with the
circumstances that give rise to the Claim for indemnification under: (A) any
insurance policy covering such indemnifiable Losses of which the Indemnified
Party is a beneficiary in connection with the circumstances that give rise to
the Claim for indemnification); and (B) “pass-through” warranty coverage from a
manufacturer or other indemnification or reimbursement Contract from a third
party. For purposes of the foregoing, (I) the Indemnified Party shall
expeditiously process and seek full recovery under all such insurance policies,
“pass-through” warranty coverage or Contract for any Losses to the same extent
as it would if such Losses were not subject to indemnification under this
Agreement (except that no Indemnified Party shall be required to initiate,
engage in or threaten litigation with or against any Person in connection
therewith, including any of its insurance carriers) and (II) in the event the
proceeds of any insurance recovery are not received by the Indemnified Party (or
such insurance recovery is not confirmed in writing by such insurance carrier(s)
to the Indemnified Party) within sixty (60) days after such recovery was sought,
the Indemnifying Party shall pay the Indemnified Party the amount of the
Indemnified Party’s indemnified Losses covered by insurance (and subject to such
claim for recovery) and the Indemnified Party shall assign to the Indemnifying
Party, in like amount, the Indemnified Party’s right to the proceeds of recovery
under such policy(ies).


(r)           “Material Adverse Effect” shall mean with respect to an
Entity(ies), any circumstance, change or effect that is, or could reasonably be
expected to be, materially adverse to the business, assets, liabilities,
obligations, financial condition, or results of operations of such Entity(ies);
it being acknowledged that any adverse effect of $200,000 or more shall in any
event be deemed a Material Adverse Effect; provided, however, that “Material
Adverse Effect” shall not include any event, occurrence, fact, condition,
circumstance, change, or effect, directly or indirectly, arising out of or
attributable to: (i) any changes, conditions or effects in the United States or
foreign economies or securities or financial markets in general; (ii) changes,
conditions or effects that affect the industries in which the business of such
Entity(ies) operates; (iii) any change, effect or circumstance resulting from an
action required or permitted by this Agreement; (iv) any matter disclosed to
Buyers in the Disclosure Schedules (if such Entity(ies) is or are a Seller or
Sellers); (v) the effect of any changes in applicable Laws or accounting rules,
including GAAP and any legislation adopted by any Governmental Entity having
jurisdiction over such Entity(ies), or any rule or regulation enacted by the
Federal Communications Commission (in each case after the Effective Date and
applicable to all telecommunications carriers); (vi) any change, effect, or
circumstance resulting from the announcement of this Agreement; or (vii)
conditions caused by acts of terrorism or war (whether or not declared) or any
man-made disaster or acts of God; unless, in the case of the foregoing clauses,
such changes referred to therein have a materially disproportionate effect on
the business of such Entity(ies) taken as a whole relative to other participants
in the industries in which such business operates; provided, however, in the
event Sellers maintain insurance covering events described in Section
1.1(r)(vii), Sellers shall (A) expeditiously process and seek full recovery
under and in accordance with the terms of such policy(ies) to the same extent as
it would if Closing of the Transactions had not occurred, provided, further
however, that Sellers shall not be required to initiate, engage in or threaten
litigation with or against any Person, including any of its insurance carriers
and (B) assign the proceeds of any recovery under such policy(ies) to Buyers.
 
 
4

--------------------------------------------------------------------------------

 


(s)           “Net Working Capital Balance” shall mean the total amount of
Business current assets less the total amount of Business current liabilities,
each as defined under GAAP, as of a given date, a sample calculation of which is
set forth on Exhibit A attached hereto (the “Sample Net Working Capital Balance
Calculation”).


(t)            “Permitted Liens” means (i) mechanics’, carriers’, workmen’s,
repairmen’s or other like Liens arising or incurred in the ordinary course of
business, (ii) Liens arising under original purchase price conditional sales
contracts and equipment leases with third parties entered into in the ordinary
course of business and under which Sellers are not in default, (iii) Liens for
current Taxes and utilities not yet due and payable or which may hereafter be
paid without penalty or which are being contested in good faith and, in
connection therewith, appropriate reserves have been set aside in accordance
with GAAP, (iv) leases, subleases and similar agreements set forth on the
Disclosure Schedules, (v) easements, covenants, rights-of-way and other similar
restrictions or conditions of record or which would be shown by a current
accurate survey of any of the Leased Real Property, and (vi) (A) zoning,
building and other similar restrictions imposed by applicable Laws, and (B)
Liens that have been placed by any developer, landlord or other third party on
property over which Sellers have easement rights or, on any of the Leased Real
Property, under any lease or subordination or similar agreements relating
thereto, none of which, individually or in the aggregate, materially impairs the
continued use and operation of the Leased Real Property.


(u)           “Person” shall mean any Entity or natural person.


(v)           “Purchase Price” shall mean the consideration payable by Buyers to
Sellers pursuant to Section 2.5 hereof (and as adjusted pursuant to Section 2.7,
6.7, 6.14 and 10.1 hereof).


(w)           “Target Net Working Capital Balance” means an amount equal to zero
dollars ($0.00).


(x)            “Tax” or “Taxes” shall mean any and all domestic or foreign,
federal, state, local or other taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Entity, including taxes on or with
respect to income, franchises, windfall or other profits, gross receipts,
occupation, property, transfer, sales, use, capital stock, severance,
alternative minimum, payroll, employment, unemployment, social security,
workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem, value added or other taxes, fees, duties, levies,
customs, tariffs, imposts, assessments, obligations and charges of the same or a
similar nature to any of the foregoing.


(y)           “Tax Return” shall mean a report, return, declaration or other
information or document required to be supplied to or filed with a Governmental
Entity with respect to any Tax including an information return, claim for
refund, amended Tax return or declaration of estimated Tax.
 
 
5

--------------------------------------------------------------------------------

 


1.2   Terms Generally.


The definitions set forth or referenced in Section 1.1, and elsewhere in this
Agreement, shall apply equally to both the singular and plural forms of the
terms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. To the “Knowledge” of a Person or
Entity means the actual knowledge of such Person or Entity, and in the case of a
Person who is a natural person, after due inquiry of such Person’s direct
reports; provided that, (a) with respect to Sellers, to the “Knowledge” of
Sellers means the actual knowledge of Andre Temnorod, Eugene Blumin, John
Higgie, Craig Eidem, Arnaud Gautier, Karen Herrmann, Lisa Taranto, Grant
Williams, Pete Sandrev and Amy Watson, after due inquiry of such Person’s direct
reports; and (b) with respect to Buyers, the actual knowledge of Gordon
Hutchins, Jr., Marc Gelberg, Matthew Rosen, Intaf Khan, Russell Markman, Jon
Kaufman and Brian George, after due inquiry of such Person’s direct reports.
 
ARTICLE II
PURCHASE AND SALE
 
2.1           Agreement to Sell.
 
At the Closing, and except as otherwise specifically provided in this Agreement,
Buyers will purchase from Sellers, and Sellers will validly and effectively
grant, sell, convey, assign, transfer and deliver to Buyers, upon and subject to
the terms and conditions of this Agreement, all of Sellers’ right, title and
interest to the Acquired Assets, free and clear of all Liens (including Tax
Liens), except for Permitted Liens. Buyers will assume only those liabilities of
Sellers as set forth in Section 2.4 (the “Assumed Liabilities”).
 
2.2           The Acquired Assets.
 
The Acquired Assets shall include, without limitation, all of the following:
 
(a)           All assets used exclusively by Sellers in the operation of the
Business, including, but not limited to:
 
(i)             all accounts receivable of the Business;
 
(ii)            all prepaid expenses of the Business;
 
(iii)           all Customer Agreements, Employment Contracts, agent agreements,
and Supplier Contracts of the Business;
 
(iv)           all equipment and equipment leases of the Business; and
 
(v)            all inventory, maintenance agreements, the Business Real Property
Leases, personal property leases, miscellaneous service agreements, and any and
all other similar assets of the Business.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           The Acquired Assets will specifically include all of the following
scheduled items, as such Schedules may be updated by Sellers after the Effective
Date, of the Business.


(i)             All items of tangible personal property, including, but not
limited to, office furniture, office equipment, office supplies, and other
tangible personal property related to the operation and administration of the
Business as-is, where is and as set forth on Schedule 2.2(b)(i).


(ii)            All items of switching equipment, networking equipment, and
customer premises equipment as-is, where is and as set forth on
Schedule 2.2(b)(ii).


(iii)           All items of computer equipment, related peripherals, and
software licenses (to the extent assignable) related thereto as-is, where is and
as set forth on Schedule 2.2(b)(iii).
 
(iv)           All rights (to the extent assignable, but subject to Buyers’
rights under Section 6.15) under any Contract (including, but not limited to,
Business Real Property Leases, Customer Agreements, Supplier Contracts, agent
agreements, Maintenance Contracts and Employment Contracts) set forth on
Schedule 2.2(b)(iv) (collectively, the “Assumed Contracts”), as may be updated
to and including the Closing Date.
 
(v)           All licenses, permits, registrations, certificates of occupancy,
certifications, approvals and authorizations of any nature (collectively,
“Licenses and Permits”), subject to legal rights of transfer for all of said
Licenses and Permits listed on Schedule 2.2(b)(v).
 
(vi)           All Intellectual Property Rights, whether registered or
unregistered, and any applications therefor exclusively utilized by the Business
or the products and services offered by the Business, as set forth on Schedule
2.2(b)(vi).
(vii)          All Business Records.
 
(viii)         All customer information, files, records and data, including
customer records, customer lists and prospect lists set forth on Schedule
2.2(b)(viii), as may be updated to and including the Closing Date, as well as
all customer Contracts associated with the foregoing (“Customer Agreements”), as
set forth on Schedule 2.2(b)(viii), as may be updated to and including the
Closing Date.
 
(ix)           The supplier lists and Contracts with suppliers set forth on
Schedule 2.2(b)(ix) (“Supplier Contracts”), as may be updated to and including
the Closing Date.
 
(x)            The maintenance and service Contracts (“Maintenance Contracts”)
as are assignable, set forth in Schedule 2.2(b)(x), as may be updated to and
including the Closing Date.
 
(xi)           The URLs and telephone numbers set forth on Schedule 2.2(b)(xi).
 
(xii)          Those employment Contracts (“Employment Contracts”) set forth on
Schedule 2.2(b)(xii), to the extent Buyers have not negotiated superseding
employment contracts relieving Sellers of further obligation under the
Employment Contracts.
 
(xiii)         All other assets of Sellers used exclusively in the Business.
 
 
7

--------------------------------------------------------------------------------

 
 
2.3           The Excluded Assets.


Other than the Acquired Assets referred to in Section 2.2 above, Buyers are not
purchasing or acquiring, and Sellers are not selling or assigning, any assets of
Sellers, including, without limitation, as set forth on Schedule 2.3 (the
“Excluded Assets”), as such Schedule may be updated by Sellers after the
Effective Date.


2.4           The Assumed Liabilities; The Excluded Liabilities.
 
Subject to the terms and conditions set forth herein, Buyers shall assume and
pay, perform and discharge when due, any and all liabilities and obligations of
Sellers arising out of or relating to the Business or the Acquired Assets, other
than the Excluded Liabilities, including, without limitation, all of the
following:
 
(a)           All of the liabilities exclusively associated with the Business
that were incurred in the normal course of the Business and pertain to any
occurrence, action, inaction or transaction occurring prior to the Closing Date,
to the extent that such liabilities are recorded or reserved against in the
Business Financial Statements, or, if incurred subsequent to the date of such
Business Financial Statements, in the interim financial statements and/or the
books and records of the Business provided to Buyers for review, or otherwise
disclosed in writing to Buyers prior to Closing.
 
(b)           Ongoing liabilities as identified on Schedule 2.4(b) (as such
Schedule may be updated by Sellers after the Effective Date), including, but not
limited to, under the Assumed Contracts. When appropriate, liabilities shall be
pro-rated as of Closing in accordance with the provisions of Section 10.14.
 
(c)           Notwithstanding the foregoing, all long term debt, obligations
under capital leases (except as otherwise set forth on Schedule 2.5(c)) and any
liabilities of Sellers or the Business that arose prior to the Closing and were
not incurred in the ordinary course of the Business, along with those
liabilities identified and listed in Schedule 2.4(c) (as such Schedule may be
updated by Sellers after the Effective Date) shall be excluded from the Assumed
Liabilities and shall remain the responsibility of Sellers. Such liabilities, if
any, shall be referred to as the “Excluded Liabilities.”
 
2.5           Purchase Price.
 
The purchase price (“Purchase Price”) to be paid to Sellers for the Acquired
Assets shall be: Thirty Two Million One Hundred Thousand and 00/100s Dollars
($32,100,000) in cash (the “Cash Amount”), (a) plus the amount, if any, by which
the Net Working Capital Balance exceeds the Target Net Working Capital Balance,
or (b) minus the amount, if any, by which the Target Net Working Capital Balance
exceeds the Net Working Capital Balance; and (c) minus the amount of any capital
lease obligations assumed by Buyers that is not reflected in the Net Working
Capital Balance, as set forth on Schedule 2.5(c). The Purchase Price may also be
adjusted as provided in and in accordance with the provisions of Sections 2.7,
6.7, 6.14 and 10.1.
 
 
8

--------------------------------------------------------------------------------

 


2.6           Hold Back and Escrow Account.
 
Ten percent (10%) of the Cash Amount shall be withheld, in cash, at Closing and
shall constitute a “hold back” (the “Hold Back”) to be retained in escrow
pursuant to the terms of an escrow agreement to be mutually agreed upon by
Buyers and Sellers (the “Escrow Agreement”), and entered into on or prior to the
Closing (to be effective as of the Closing Date), and shall be disbursed in
accordance with the Escrow Agreement to the Seller Indemnified Parties to offset
(a) any Losses incurred by the Seller Indemnified Parties caused by breaches by
Sellers of Sellers’ representations, warranties and/or covenants in this
Agreement, and (b) any Excluded Liabilities or liabilities of Sellers (solely
with respect to the Business) or the Business that were not disclosed to Buyers
in the Business Financial Statements or in any other document or instrument
furnished to Buyers by Sellers in accordance with this Agreement or the
Transactions. Pursuant to the Escrow Agreement, the Hold Back, less any amount
offset pursuant to this Agreement, shall be disbursed to Sellers one (1) year
following the Closing Date.
 
2.7           Estimated Purchase Price; Post-Closing Adjustment.
 
(a)           Estimated Purchase Price. On the third (3rd) business day before
the Closing Date, Sellers shall estimate in good faith the amount of the Net
Working Capital Balance as of 11:59 p.m. on the Closing Date and deliver to
Buyers a certificate setting forth such estimate (the “Closing Certificate”). As
used herein, “Estimated Net Working Capital Balance” means the estimate of the
Net Working Capital Balance set forth in the Closing Certificate, and “Estimated
Purchase Price” means an amount equal to the Purchase Price calculated as set
forth in Section 2.5, assuming for purposes of such calculation that the Net
Working Capital Balance is equal to the Estimated Net Working Capital Balance.
For purposes of the Closing Certificate, the calculation of the Estimated Net
Working Capital Balance shall be consistent with and in the same form as the
Sample Net Working Capital Balance Calculation and will be prepared in
accordance with the methodology set forth on Exhibit B attached hereto. Subject
to the terms and conditions of this Agreement, at the Closing, Buyers shall: (a)
pay and deliver the Estimated Purchase Price (as calculated based upon the
Closing Certificate) less the Hold Back, to Sellers by wire transfer of
immediately available funds to an account(s) designated in writing by Sellers;
and (b) deliver the Hold Back to the escrow agent to be held pursuant to the
terms of this Agreement and the Escrow Agreement.
 
(b)           Post-Closing Adjustment.
 
(i)           Adjustment Statement Preparation. Within thirty (30) days after
the Closing Date, Buyers shall deliver to Sellers an adjustment statement
setting forth the Net Working Capital Balance as of 11:59 p.m. on the Closing
Date (the “Preliminary Adjustment Statement”) and Buyers’ written calculation of
the Purchase Price, and the adjustment necessary, if any, to reconcile the
Estimated Purchase Price to the Purchase Price (the “Preliminary Post-Closing
Adjustment”). The Preliminary Adjustment Statement will be in the same form as
the Sample Net Working Capital Balance Calculation and will be prepared in
accordance with the methodology set forth on Exhibit B attached hereto. In
preparing the Preliminary Adjustment Statement: (a) any and all effects on the
assets or liabilities of Buyers or the Business or any financing or refinancing
arrangements entered into by Buyers at any time at or after the Closing Date
shall be entirely disregarded; (b) it shall be assumed that the Business shall
be continued as a going concern; and (c) there shall not be taken into account
any of the plans, transactions or changes that Buyers intend to initiate or make
or cause to be initiated or made at or after the Closing Date with respect to
the Business.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Adjustment Statement Review. Sellers shall review the Preliminary
Adjustment Statement and the Preliminary Post-Closing Adjustment and shall
notify Buyers in writing of any dispute they have with respect to the content of
the Preliminary Adjustment Statement or the Preliminary Post-Closing Adjustment
within fifteen (15) days after receipt of the Preliminary Adjustment Statement,
setting forth in such written notice their objections to the Preliminary
Adjustment Statement or the Preliminary Post-Closing Adjustment with
particularity and the specific changes or adjustments which Sellers claim are
required to be made thereto.
 
(iii)           Adjustment Statement Dispute Resolution. If Sellers timely
notify Buyers in accordance with Section 2.7(b)(ii) of any objection to the
Preliminary Adjustment Statement or the Preliminary Post-Closing Adjustment, and
if Buyers and Sellers are unable to resolve such dispute through good faith
negotiations within fifteen (15) days after Sellers’ delivery of such notice of
objection, then the Parties shall mutually engage and submit such dispute to,
and the same shall be finally resolved in accordance with the provisions of this
Agreement by an independent accounting firm mutually acceptable to Buyers and
Sellers (the “Independent Accountants”). The Independent Accountants shall
determine and report in writing to Buyers and Sellers as to the resolution of
all disputed matters submitted to the Independent Accountants and the effect of
such determinations on the Preliminary Adjustment Statement and the Preliminary
Post-Closing Adjustment within twenty (20) days after such submission, or such
longer period as the Independent Accountants may reasonably require, and such
determinations shall be final, binding and conclusive as to the Parties hereto.
In resolving any disputed item, the Independent Accountants shall: (a) be bound
by the provisions of this Agreement (including this Section 2.7 and the
definitions pertaining hereto and Exhibit B attached hereto); (b) not assign a
value to any item greater than the higher value claimed for such item or less
than the lower value claimed for such item by either Buyers or Sellers;
(c) restrict their decision to such items which are then in dispute; and
(d) only review this Agreement and the written presentations of Buyers and
Sellers in resolving any matter which is in dispute. The fees and disbursements
of the Independent Accountants shall be borne equally by Buyers and Sellers.
 
(c)           Final Adjustment Statement and Final Post-Closing Adjustment. The
Preliminary Adjustment Statement and the Preliminary Post-Closing Adjustment
shall become the “Final Adjustment Statement” and the “Final Post-Closing
Adjustment,” respectively, and as such shall become final, binding and
conclusive upon the Parties hereto for all purposes of this Agreement upon the
earliest to occur of the following:
 
(i)             the mutual acceptance by Buyers and Sellers of the Preliminary
Adjustment Statement and the Preliminary Post-Closing Adjustment, respectively,
with such changes or adjustments thereto, if any, as may be proposed by Sellers
and consented to by Buyers;
 
(ii)            the expiration of fifteen (15) days after Sellers’ receipt of
the Preliminary Adjustment Statement and the Preliminary Post-Closing
Adjustment, respectively, without timely written objection thereto by Sellers in
accordance with Section 2.7(b)(ii); or
 
(iii)           the delivery to Buyers and Sellers by the Independent
Accountants of the report of their determination of all disputed matters
submitted to them pursuant to Section 2.7(b)(iii).
 
 
10

--------------------------------------------------------------------------------

 
 
(d)           Adjustment of the Purchase Price.
 
(i)           If the Purchase Price, as finally determined in accordance with
this Section 2.7, is greater than the Estimated Purchase Price, then Buyers
shall pay to Sellers an amount equal to the amount of such difference by means
of a wire transfer of immediately available funds to an account(s) designated in
writing by Sellers.
 
(ii)           If the Purchase Price, as finally determined in accordance with
this Section 2.7, is less than the Estimated Purchase Price, then Sellers shall
pay to Buyers an amount equal to the amount of such difference by means of a
wire transfer of immediately available funds to an account(s) designated in
writing by Buyers.
 
(iii)           If the Purchase Price, as finally determined in accordance with
this Section 2.7, is equal to the Estimated Purchase Price, then for purposes
hereof, there shall be no further adjustment to the Purchase Price.
 
The Final Post-Closing Adjustment, if any, shall be due and payable pursuant to
this Section 2.7(d) no later than three (3) business days after the Preliminary
Adjustment Statement and the Preliminary Post-Closing Adjustment become the
Final Adjustment Statement and the Final Post-Closing Adjustment, respectively,
pursuant to Section 2.7(c). For Tax purposes, any payment by Buyers or Sellers
under this Agreement, including pursuant to Article VII, shall be treated as an
adjustment to the Purchase Price unless a contrary treatment is required by Law.
 
2.8          Allocation of Purchase Price.
 
Upon the later to occur of (a) one hundred twenty (120) days after the Closing
Date or (b) thirty (30) days following determination of the Final Adjustment
Statement and the Final Post-Closing Adjustment, Buyers shall deliver a schedule
allocating the Purchase Price (including any Assumed Liabilities treated as
consideration for the Acquired Assets for Tax purposes) (the "Allocation
Schedule"). The Allocation Schedule shall be prepared in accordance with Section
1060 of the Code. The Allocation Schedule shall be deemed final unless Sellers
notify Buyers in writing that Sellers object to one or more items reflected in
the Allocation Schedule within thirty (30) days after delivery of the Allocation
Schedule to Sellers. In the event of any such objection, Sellers and Buyers
shall negotiate in good faith to resolve such dispute; provided, however, that
if Sellers and Buyers are unable to resolve any dispute with respect to the
Allocation Schedule within thirty (30) days after notification of any
objection(s) to the Allocation Schedule, such dispute shall be resolved by the
Independent Accountants or, if the Independent Accountants are unable to serve,
another impartial nationally recognized firm of independent certified public
accountants mutually appointed by Buyers and Sellers. The fees and expenses of
the Independent Accountants shall be borne equally by Sellers and Buyers.
Sellers and Buyers agree to file their respective IRS Forms 8594 and all
federal, state and local Tax Returns in accordance with the Allocation Schedule.
 
 
11

--------------------------------------------------------------------------------

 
 
ARTICLE III
CLOSING


3.1           Closing.


Subject to the terms and conditions of this Agreement, the Closing shall take
place at 10:00 a.m. (Eastern Time) at the offices of Fusion, 420 Lexington
Avenue, Suite 1718, New York, New York 10170, on a date not more than three (3)
business days following the satisfaction or waiver of all of the conditions
precedent set forth in Sections 8.1 and 8.2 hereof, or on such other date prior
to the Outside Closing Date (as hereinafter defined), and at such other time or
place as is mutually agreed by the Parties to this Agreement in writing. The
transfers and deliveries described in this Article III shall be mutually
interdependent and shall be regarded as occurring simultaneously, and, any other
provision of this Agreement notwithstanding, no such transfer or delivery shall
become effective or shall be deemed to have occurred until all of the other
transfers and deliveries provided for in this Article III shall also have
occurred or been waived in writing by the Party or Parties entitled to waive the
same. For purposes of allocation of expenses, adjustments, Tax and other
financial effects of the Transactions, the Closing shall be deemed to have
occurred at 11:59 p.m. on the Closing Date. For all other purposes, including
passage of title and risk of loss, the effective time shall be at the Closing.


3.2           Items to be Delivered at Closing.
 
(a)           At the Closing, and subject to the terms and conditions contained
in this Agreement, Sellers shall deliver to Buyers the following:
 
(i)            a bill of sale in the form of Exhibit C attached hereto (the
“Bill of Sale”), and duly executed by Sellers, transferring the tangible
personal property included in the Acquired Assets to Buyers;
 
(ii)           all customer prospect lists, bids, quotations, proposals, manuals
and guidebooks, price books and price lists, customer and subscriber lists,
supplier lists, sales records, files, correspondence, and other documents,
books, records, papers, files and data belonging to Sellers and used exclusively
in the operation of the Business (the “Business Records”), and the Business
Records shall be delivered in such form and media (e.g., written,
electromagnetic, digital, etc.) as the Business Records are maintained by
Sellers in the ordinary course;
 
(iii)          an assignment and assumption agreement in the form of Exhibit D
attached hereto (the “Assignment and Assumption Agreement”), and duly executed
by Sellers, effecting the assignment to and assumption by Buyers of the Acquired
Assets (other than the tangible personal property and the Intellectual Property
Rights included therein) and the Assumed Liabilities;
 
(iv)          an assignment(s) of Intellectual Property Rights in the form of
Exhibit E attached hereto (each, an “Intellectual Property Assignment,” and
collectively, the “Intellectual Property Assignments”), and duly executed by
Sellers, effecting the assignment to Buyers of the Intellectual Property Rights
included among the Acquired Assets;
 
(v)           an assignment of each of the Business Real Property Leases in the
form of Exhibit F attached hereto (each, a “Business Real Property Lease
Assignment,” and collectively, the “Business Real Property Lease Assignments”),
duly executed by Sellers, effecting the assignment to Buyers of each of the
Business Real Property Leases included among the Assumed Contracts; and
 
(vi)          such documents as may be reasonably required to put Buyers in
actual possession and operating control of the Acquired Assets and the Business.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           At the Closing, and subject to the terms and conditions contained
in this Agreement, Buyers shall deliver to Sellers:
 
(i)             the total Estimated Purchase Price, less the escrow Hold Back,
consistent with the terms of Section 2.7(a);
 
(ii)            the Assignment and Assumption Agreement duly executed by Buyers;
and
 
(iii)           the Business Real Property Lease Assignments duly executed by
Buyers.
 
(c)            In addition, each of the Parties shall deliver such other and
further documents and take such other and further actions as may be required
pursuant to the terms of this Agreement to consummate the Transactions,
including without limitation, the Escrow Agreement and delivery of the Hold Back
contemplated by Section 2.6 above.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
Except as set forth in the Disclosure Schedules, Sellers, jointly and severally,
hereby represent and warrant to Buyers, on the date hereof and on the Closing
Date, as follows (provided that, other than with respect to the representations
and warranties made by Sellers in Sections 4.1, 4.2, 4.3, 4.4(a), 4.4(b), 4.8,
4.9, 4.12, 4.15, 4.19 and the first sentence of 4.21(b), the representations and
warranties made by Sellers are made solely with respect to the Business and the
Acquired Assets):


4.1           Organization and Qualification.


Each Seller is an Entity that is duly formed, validly existing and in good
standing under the Laws of its jurisdiction of formation. Each Seller (a) has
all requisite power and authority to own, lease and operate its properties and
to carry on its business as it is now being conducted; and (b) is duly qualified
or licensed to do business and is in good standing in each jurisdiction in which
the properties owned, leased or operated by it or the nature of its activities
makes such qualification necessary, except where the failure to so register
would not have a Business Material Adverse Effect.


4.2          Authorization and Validity of Agreement.


Each Seller has all requisite power and authority to enter into this Agreement
and the agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder and to consummate the Transactions. The
execution, delivery and performance by each Seller of this Agreement and the
agreements and documents contemplated hereby and the consummation by each Seller
of the Transactions have been duly and validly authorized by all necessary
actions on the part of each Seller and/or its members. Consummation of the
Transactions does not trigger dissenter’s rights of appraisal under Delaware
Law. This Agreement has been duly executed and delivered by each Seller (and
each of the agreements and documents contemplated hereby will be duly executed
and delivered by each Seller as provided herein), and is a legal, valid and
binding obligation of each Seller (and each of the agreements and documents
contemplated hereby will be a legal, valid and binding obligation of each Seller
when executed and delivered), enforceable against it in accordance with its
respective terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other Laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, (b) as limited by Laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (c) to the
extent the indemnification provisions contained herein may be limited by
applicable federal or state securities Laws.
 
 
13

--------------------------------------------------------------------------------

 


4.3          Owners and Beneficiaries.


Sellers represent and warrant that the sole record and beneficial owners of
Broadvox, Inc., the ultimate parent company of Sellers (the “Parent Company”),
are Andre Temnorod, Eugene Blumin, Alex Bederman, Sergey Galchenko, Gary
Tabachnik, Peter Sandrev, Richard Enriquez and Alex Gertsburg.


4.4           Financial Statements; Books and Records; Controls and Procedures.


Sellers have delivered to Buyers copies of (a) the audited consolidated
financial statements of the Parent Company, including balance sheets as of
December 31, 2010 and 2011, as well as income statements for the years ended
December 31, 2010 and 2011 and related footnotes thereto, and (b) the draft
audited consolidated financial statements of the Parent Company, including
balance sheets as of December 31, 2012, as well as income statements for the
years ended December 31, 2012 and related footnotes thereto (collectively (a)
and (b), the “Consolidated Financial Statements”). The Consolidated Financial
Statements were prepared in accordance with GAAP, and such Consolidated
Financial Statements are true, correct and complete in all material respects,
and present fairly and accurately the financial condition of the Parent Company
as of the dates indicated. Sellers have also delivered to Buyers an unaudited
balance sheet and income statement of the Business as of June 30, 2013 (the
“Business Financial Statements”). The Business Financial Statements have been
prepared by management, have not been audited and do not contain all of the
information contained in audited financial statements. Subject to the foregoing,
the Business Financial Statements are true, complete and accurate in all
material respects, and present fairly and accurately the financial condition of
the Business as of the dates indicated, subject to the absence of normal
year-end adjustments and the disclosures normally made in footnotes.
Furthermore, Sellers maintain books and records for the Business sufficient to
enable the preparation of accurate and complete financial statements for the
Business and have no reason to believe that the financial statements of the
Business cannot be audited in accordance with GAAP and the rules and regulations
of the Securities and Exchange Commission (the “SEC”).


4.5           Absence of Undisclosed Liabilities.


Except as set forth in Schedule 4.5 (as such Schedule may be updated by Sellers
after the Effective Date) or (a) as reflected or reserved against in the
Business Financial Statements and (b) for liabilities and obligations incurred
since the date of the most recent balance sheet included in the Business
Financial Statements in the ordinary course of business consistent with past
practice, the Business has no liabilities or obligations of any nature, whether
or not accrued, absolute, contingent or otherwise, that would be required by
GAAP to be reflected on a consolidated balance sheet of the Business (or in the
notes thereto) other than those which would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
 
 
14

--------------------------------------------------------------------------------

 


4.6           No Material Adverse Change.


Since the date of the Business Financial Statements, (a) there have been no
material changes in the Acquired Assets including the assets, properties,
business, operations, or condition (financial or otherwise) of the Business that
could reasonably be foreseen to have a Business Material Adverse Effect, nor to
the Knowledge of Sellers, is any such change reasonably likely to occur, and
(b) there has been no damage, destruction or loss materially and adversely
affecting the assets, properties, business, operations, or condition of the
Acquired Assets or the Business, as applicable, whether or not covered by
insurance.


4.7           Accounts and Notes Receivable.


All accounts and notes receivable reflected in the Business Financial Statements
and all accounts receivable arising after the date of the most recent balance
sheet included in the Business Financial Statements (net of any reserves
included thereon) (collectively, the “Post Balance Sheet Accounts Receivable”)
have arisen in the ordinary course of business, represent valid and enforceable
obligations due to Sellers (solely with respect to the Business), and are not
subject to any discount, set-off or counter-claim. The Post Balance Sheet
Accounts Receivable have been collected or, to the Knowledge of Sellers, are
fully collectible in the ordinary course of business in the aggregate recorded
amounts thereof, except as reserved in the most recent balance sheet included in
the Business Financial Statements.


4.8           Tax Matters. Except as set forth in Schedule 4.8:
 
(a)           Since December 31, 2008, each Seller has timely filed or caused to
be filed (taking into account any extension of time within which to file) all
Tax Returns required to have been filed by it, and all such Tax Returns were
true, correct and complete in all material respects. Each Seller has paid all
Taxes that have or may have become due pursuant to those Tax Returns or
otherwise or pursuant to any assessment received by it, other than Taxes which
are not yet due or owing or that are being contested in good faith by
appropriate proceedings.
 
(b)           Neither Seller is a party to or bound by any Tax allocation,
indemnification, sharing or similar agreement or owes any amount under any such
agreement or arrangement (excluding customary agreements to indemnify lenders in
respect of Taxes and customary indemnity provisions in agreements for the
acquisition or divestiture of assets).
 
(c)           Neither Seller (i) has filed any extension of time within which to
file any Tax Returns that have not been filed (except for extensions of time to
file Tax Returns other than income Tax Returns or gross receipts Tax Returns,
which extensions were obtained in the ordinary course), (ii) has granted any
power of attorney that is in force with respect to any matters relating to any
Taxes, (iii) has proposed to enter into an agreement relating to Taxes with a
Governmental Entity, which proposal is pending, or (iv) has since December 31,
2008, been issued any private letter ruling, technical advice memorandum or
other similar agreement or ruling from a Governmental Entity with respect to
Taxes.
 
 
15

--------------------------------------------------------------------------------

 
 
4.9           No Approvals or Notices Required; No Conflict with Instruments.


Except as set forth on Schedule 4.9, the execution, delivery and performance of
this Agreement, the related agreements and documents and the Transactions by
each Seller will not contravene or violate (a) any existing Law to which it is
subject, (b) any judgment, order, writ, injunction, decree or award of any
court, arbitrator or Governmental Entity which is applicable to it, or (c) the
certificate of formation or operating agreement of it; nor will such execution,
delivery or performance violate, be in conflict with or result in the breach
(with or without the giving of notice or lapse of time, or both) of any term,
condition or provision of, or require the consent of any other party to, any
Contract to which it is a party or by which it is otherwise bound except as
would not individually or in the aggregate be expected to have a Material
Adverse Effect. Except as set forth on Schedule 4.9, no authorization, approval
or consent, and no registration or filing with, any Governmental Entity is
required in connection with the execution, delivery and performance of this
Agreement or any of the related agreements and documents and the Transactions by
any Seller.
 
4.10         Legal Proceedings.
 
Except as set forth in Schedule 4.10, there is no (a) Legal Proceeding pending,
or to the Knowledge of any Seller, threatened against, involving or affecting
the Acquired Assets or the Business; (b) judgment, decree, injunction, rule, or
order of any Governmental Entity applicable to the Business that has had or is
reasonably likely to have, either individually or in the aggregate, a Business
Material Adverse Effect; or (c) Legal Proceeding pending or threatened, against
any of the Sellers that seeks to restrain, enjoin or delay the consummation of
this Agreement or the Transactions or that seeks damages in connection
therewith.
 
4.11         Licenses; Compliance with Regulatory Requirements.
 
(a)           Except as set forth in Schedule 4.11(a), in the past three (3)
years, Sellers and the Business are and have been in compliance with, and not in
default under or in violation of, any applicable federal, state, local or
foreign law, statute, ordinance, rule, regulation, judgment, order, injunction,
decree or agency requirement of any Governmental Entity (collectively, “Laws”
and each, a “Law”), except where such non-compliance, default or violation would
not reasonably be expected to have, individually or in the aggregate, a Business
Material Adverse Effect.
 
(b)           Except as set forth on Schedule 4.11(b), Sellers are in possession
of all Licenses and Permits of any Governmental Entity necessary for Sellers to
own, lease and operate their properties and assets or to carry on the Business
as it is now being conducted (the “Business Permits”), except where the failure
to have any Business Permits would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect. All
Business Permits are valid and in full force and effect, except where the
failure to be in full force and effect would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect. Sellers
and the Business are in compliance in all respects with the terms and
requirements of such Business Permits, except where the failure to be in
compliance would not reasonably be expected to have, individually or in the
aggregate, a Business Material Adverse Effect.
 
4.12         Brokers or Finders.
 
No agent, broker, investment banker, financial advisor or other Entity
(collectively, “Broker”), other than Q Advisors, LLC, is, will, or might be
entitled, by reason of any agreement, act or statement by any Seller, or any of
its respective officers, employees, consultants or agents, to any financial
advisory, broker’s, finder’s or similar fee or commission, to reimbursement of
expenses (collectively, “Broker’s Fee”).
 
 
16

--------------------------------------------------------------------------------

 
 
4.13         Leasehold Interests.
 
(a)             Sellers do not own any real property as used exclusively in the
Business.
 
(b)             Except as would not reasonably be expected to have, individually
or in the aggregate, a Business Material Adverse Effect, (i) each material lease
and sublease set forth on Schedule 4.13(b) (as such Schedule may be updated by
Sellers after the Effective Date) (collectively, the “Business Real Property
Leases”) under which Sellers or the Business use or occupy or have the right to
use or occupy any material real property (the “Leased Real Property”) at which
the material operations of the Business are conducted as of the date hereof, is
valid, binding and in full force and effect, (ii) neither Sellers nor the
Business is currently subleasing, licensing or otherwise granting any Person the
right to use or occupy a material portion of a Leased Real Property that would
reasonably be expected to materially and adversely affect the existing use of
the Leased Real Property by Sellers in the operation of the Business in the
ordinary course thereon and (iii) Sellers have not received written notice of
any uncured default of a material nature on the part of Sellers or the Business
or, to the Knowledge of Sellers, the landlord thereunder, with respect to any
Business Real Property Lease. Except as would not reasonably be expected to
have, individually or in the aggregate, a Business Material Adverse Effect,
Sellers have a good and valid leasehold interest, subject to the terms of the
Business Real Property Leases (and except for Permitted Liens), in each parcel
of Leased Real Property. As of the date hereof and the Closing Date, Sellers
have not received written notice of any pending condemnation proceeding with
respect to any Leased Real Property, and, to the Knowledge of Sellers, there is
no threatened condemnation proceeding with respect to any Leased Real Property,
except such proceeding which would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect.
 
4.14         Employees.


Set forth on Schedule 4.14 is a complete listing of the employees of the
Business (“Business Employees”), as such Schedule may be updated by Sellers
after the Effective Date. The annual salaries for the ten (10) highest paid
Business Employees as of the Effective Date are also included on Schedule 4.14,
as such Schedule may be updated by Sellers after the Effective Date. Except as
set forth in Schedule 4.14, the Company is not delinquent in payments to any of
its employees for any wages, salaries, commissions, bonuses or other direct
compensation for any services performed by them to the date hereof, or for
amounts reimbursable to such employees.
 
4.15         Membership Interests.
 
Each Seller is authorized to issue membership interests in the amount currently
issued and outstanding. The issued and outstanding membership interests in each
Seller has been duly and validly authorized and issued and are fully paid and
non-assessable and were not issued in violation of the preemptive or similar
rights of any Person. The membership interests in each Seller are owned by the
Persons and in the relative percentages set forth on Schedule 4.15. Except as
set forth on Schedule 4.15, there are no options, warrants or other securities
exercisable or convertible into membership interests of any Seller, and no
Seller has entered into any agreement or understanding to do so.
 
 
17

--------------------------------------------------------------------------------

 
 
4.16         Employee Benefit Plans.
 
(a)   Schedule 4.16(a) lists all material compensation or employee benefit
plans, programs, policies, agreements, arrangements, or other “employee benefit
plans” (within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), as well as all other arrangements
not subject to ERISA, providing cash- or equity-based incentives, health,
medical, dental, disability, accident or life insurance benefits or vacation,
severance, retention, change in control, retirement, pension or savings
benefits, that are sponsored, maintained or contributed to by each Seller or the
Business or are for the benefit of current or former employees of the Business
or any other Entity which would be aggregated with the Business and treated as
the same employer under Code Section 414(b) or (c) (an “ERISA Affiliate”) (the
“Business Benefit Plans”) and under which any Seller, the Business or any ERISA
Affiliate may have liability with respect to any current or former employee of
the Business.
 
(b)   Except as set forth in Schedule 4.16(b), and to the Knowledge of Sellers,
during the past three (3) years, each Business Benefit Plan has been maintained,
operated and administered in all material respects in accordance with its terms
and all applicable Laws, including ERISA and the Code. Each Business Benefit
Plan intended to be “qualified” within the meaning of Section 401(a) of the Code
is the subject of a favorable determination letter from the Internal Revenue
Service as to its qualification or, if no such determination has been made, an
application for such determination is pending with the Internal Revenue Service
and, to any Seller’s Knowledge, no event has occurred that would reasonably be
expected to result in the disqualification of such Business Benefit Plan.
 
(c)   No Business Benefit Plan constitutes (i) a “multiemployer plan,” as
defined in Section 3(37) or 4001(a)(3) of ERISA, (ii) a “defined benefit plan,”
as defined in Section 3(35), (iii) any other plan subject to Title IV of ERISA.
No liability under Title IV of ERISA has been incurred by any Seller or the
Business that has not been satisfied in full when due, and, to the Knowledge of
any Seller, other than routine claims for benefits, no condition exists that
could reasonably be expected to result in a material liability to any Seller or
the Business under Title IV of ERISA. Full payment has been made of all amounts
which any Seller, the Business or any ERISA Affiliate is required to have paid
as contributions to or benefits under any Business Benefit Plan as of the end of
the most recent plan year thereof and there are no unfunded obligations under
any Business Benefit Plan that have not been disclosed in writing prior to the
Closing. All contributions and contribution obligations have been reflected on
the Consolidated Financial Statements.
 
(d)   Except as otherwise set forth on Schedule 4.16(d), consummation of the
Transactions will not (i) entitle any current or former employee, consultant,
officer or director of any Seller or the Business to severance, retention or
change in control pay, unemployment compensation or any other payment; or (ii)
accelerate the time of payment or vesting, or increase the amount, of
compensation due any such current or former employee, consultant, officer or
director.
 
(e)   There are no material pending or, to the Knowledge of any Seller,
threatened claims against, by or on behalf of, or any Liens filed against or
with respect to, any of the Business Benefit Plans or otherwise involving any
Business Benefit Plan.
 
(f)   Neither Seller nor the Business is a party to any Contract that could
result, separately or in the aggregate, in the payment of (a) any “excess
parachute payments” within the meaning of Section 280G of the Code, or (b) any
amount that will not be fully deductible as a result of Section 162(m) (or any
corresponding provision of state, local or foreign Tax Law).
 
 
18

--------------------------------------------------------------------------------

 
 
(g)   No Business Benefit Plan provides benefits, including death or medical
benefits (whether or not insured), with respect to current or former employees
or managers of the Business beyond their retirement or other termination of
service, other than (i) coverage mandated solely by applicable Law, (ii) death
benefits or retirement benefits under any “employee pension benefit plan” (as
defined in Section 3(2) of ERISA), (iii) deferred compensation benefits accrued
as liabilities on the books of any Seller or (iv) benefits the full costs of
which are borne by the current or former employee or director or his or her
beneficiary.
 
(h)   Except as required by Section 4908B of the Code and Title I, Part 6 of
ERISA, there is no liability in respect of or any obligation to provide
post-retirement health and medical benefits for retired or former employees of
any Seller or the Business. After the Closing Date, Buyers shall be responsible
for providing continuation coverage required under Section 4980B of the Code and
Title I, Part 6 of ERISA to all former employees of the Business who terminated
employment on or before such date and to all Persons who are considered “M&A
qualified beneficiaries” as defined under Treas. Reg. Section 54.4980B-9 in
connection with the Transactions.
 
(i)            Neither Seller nor the Business has, since October 3, 2008, (i)
granted to any Person an interest in a nonqualified deferred compensation plan
(as defined in Code Section 409A(d)(1)), which interest has been or, upon lapse
of a substantial risk of forfeiture with respect to such interest, will be
subject to the Tax imposed by Code Section 409A(a)(1)(B) or (b)(4)(A), or (ii)
modified the terms of any nonqualified deferred compensation plan in a manner
that would cause an interest previously granted under such plan to become
subject to the Taxes imposed by Code Section 409A. Further, no Person had a
legally binding right to an amount under a nonqualified deferred compensation
plan of any Seller or the Business prior to January 1, 2005 that is subject to a
substantial risk of forfeiture or a requirement to perform future services after
December 31, 2004, which would subject such Person to the Taxes imposed by Code
Section 409A.
 
(j)            The representations and warranties set forth in this Section 4.16
are Sellers’ sole and exclusive representations and warranties regarding
Employee Benefit Plans.
 
4.17         Employment and Labor Matters.
 
(a)   As of the date of this Agreement: (i) neither Sellers nor the Business
is/are a party(ies) to or bound by any collective bargaining agreement, work
rules or other agreement with any labor union, labor organization, employee
association, or works council (each, a “Union”) applicable to the Business
Employees, (ii) to the Knowledge of Sellers, none of the Business Employees is
represented by any Union with respect to his or her employment, (iii) to
Sellers’ Knowledge, within the past three (3) years, no Union has attempted to
organize Business Employees or filed a petition with the National Labor
Relations Board seeking to be certified as the bargaining representative of any
Business Employees, (iv) within the past three (3) years, there have been no
actual or, to Sellers’ Knowledge, threatened (A) work stoppages, lock-outs or
strikes, (B) slowdowns, boycotts, handbilling, picketing, walkouts,
demonstrations, leafleting, sit-ins or sick-outs by Business Employees, causing
significant disruption to the operations of a facility or (C) other form of
Union disruption with respect to the Business and (v) except as would not
reasonably be expected to have, individually or in the aggregate, a Business
Material Adverse Effect, there is no unfair labor practice, labor dispute or
labor arbitration proceeding pending or, to the Knowledge of any Seller,
threatened with respect to Business Employees.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)   Except for such matters that would not reasonably be expected to have,
individually or in the aggregate, a Business Material Adverse Effect: (i) each
Seller and the Business are, and within the past three (3) years have been, in
compliance with all applicable state, federal, and local Laws respecting labor
and employment, including all Laws relating to discrimination, disability, labor
relations, unfair labor practices, hours of work, payment of wages, employee
benefits, retirement benefits, compensation, immigration, workers’ compensation,
working conditions, occupational safety and health, family and medical leave,
reductions in force, plant closings, notification of employees, and employee
terminations; and (ii) neither Sellers nor the Business have any liabilities
under the Worker Adjustment and Retraining Notification Act (the “WARN Act”) or
any state or local Laws requiring notice with respect to such layoffs or
terminations.
 
(c)   To the Knowledge of each Seller, the execution of this Agreement and the
consummation of the Transactions will not result in any material breach or
violation of, or cause any payment to be made under, any collective bargaining
agreement, employment agreement, consulting agreement or any other
employment-related agreement to which any Seller or the Business is a party.
 
(d)   The representations and warranties set forth in this Section 4.17 are
Sellers’ sole and exclusive representations and warranties regarding employment
matters.
 
4.18         Environmental Laws and Regulations.
 
(a)           Except as would not reasonably be expected to have, individually
or in the aggregate, a Business Material Adverse Effect:
 
(i)             there is no pending or, to the Knowledge of any Seller,
threatened in writing, claim, lawsuit, investigation or administrative
proceeding against any Seller or the Business, under or pursuant to any
Environmental Law, and, within the past three (3) years, neither Seller has
received written notice from any Person, including any Governmental Entity, (A)
alleging that any Seller or the Business has been or is in violation or
potentially in violation of any applicable Environmental Law or otherwise may be
materially liable under any applicable Environmental Law, which violation or
liability is unresolved or (B) requesting information with respect to matters
that would reasonably be expected to result in a claim of material liability
pursuant to applicable Environmental Law;
 
(ii)            to the Knowledge of each Seller, each Seller and the Business is
in material compliance with all applicable Environmental Laws and with all
Licenses and Permits required under Environmental Laws for the operation of the
Business or the operation of its facilities;
 
(iii)          to the Knowledge of each Seller, there has been no release of
Hazardous Materials in connection with the operation of the Business at any real
property owned, leased or operated by any Seller or the Business in
concentrations or under conditions or circumstances that (A) would reasonably be
expected to result in material liability to any Seller or the Business under any
Environmental Laws or (B) would require reporting, investigation, remediation or
other corrective or response action by Sellers or the Business under any
Environmental Law and that has not otherwise been addressed through such
reporting, investigation, remediation or other corrective or responsive action
by any Seller or the Business; and
 
(iv)          the representations and warranties set forth in this Section 4.18
are Sellers’ sole and exclusive representations and warranties regarding
environmental matters.
 
 
20

--------------------------------------------------------------------------------

 
 
(b)           As used in this Agreement:
 
(i)             “Environment” means the indoor and outdoor environment,
including any ambient air, surface water, drinking water, groundwater, land
surface (whether below or above water), subsurface strata, sediment, building,
surface, plant or animal life and natural resources.
 
(ii)            “Environmental Law” means any Law or, solely with respect to the
Business, any binding agreement entered into by Sellers and any Governmental
Entity relating to: (A) the protection of the Environment, including pollution,
contamination, cleanup, preservation, protection and reclamation of the
Environment; (B) any exposure to or release or threatened release of any
Hazardous Materials, including investigation, assessment, testing, monitoring,
containment, removal, remediation and cleanup of any such release or threatened
release; (C) the management of any Hazardous Materials, including the use,
labeling, processing, disposal, storage, treatment, transport or recycling of
any Hazardous Materials and recordkeeping, notification, disclosure and
reporting requirements respecting Hazardous Materials; or (D) the presence of
Hazardous Materials in any building, physical structure, product or fixture.
 
(iii)           “Hazardous Materials” means all substances defined as hazardous
substances, oils, pollutants or contaminants in the National Oil and Hazardous
Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, or defined as such by,
or regulated as such under, any Environmental Law, including any regulated
pollutant or contaminant (including any constituent, product or by-product
thereof), petroleum, asbestos or asbestos-containing material, polychlorinated
biphenyls, lead paint, any hazardous, industrial or solid waste, and any toxic,
radioactive, infectious or hazardous substance, material or agent.
 
4.19         Personal Property; Title to the Acquired Assets.
 
Except as set forth on Schedule 4.19 and as would not reasonably be expected to
have, individually or in the aggregate, a Business Material Adverse Effect, each
Seller has good title to, or a valid and binding leasehold interest in, the
Acquired Assets owned by it, free and clear of all Liens (except for Permitted
Liens).
 
4.20         Insurance.
 
Except for failures to maintain insurance that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Business
Material Adverse Effect:
 
(a)           Sellers maintain insurance coverage with reputable and financially
sound insurers, or maintain self-insurance practices, in such amounts and
covering such risks associated with the Business as are in accordance with
customary industry practice for companies engaged in businesses similar to that
of the Business; and
 
(b)           each of the insurance policies covering the Acquired Assets and/or
the Business (the “Insurance Policies”) is in full force and effect, all
premiums due thereon have been paid in full and Sellers are in compliance in all
material respects with the terms and conditions of such Insurance Policies.
 
 
21

--------------------------------------------------------------------------------

 
 
4.21         Intellectual Property.
 
(a)             Schedule 4.21(a) contains a true and complete list, as of the
date hereof (as such Schedule may be updated by Sellers after the Effective
Date), of all Intellectual Property rights used exclusively in the operation of
the Business, including any material unregistered Intellectual Property rights
used exclusively in the operation of the Business (“Intellectual Property
Rights”).
 
(b)             Except as would not, individually or in the aggregate,
reasonably be expected to have a Business Material Adverse Effect, Sellers own
or have a valid right to use all Intellectual Property Rights. Except as set
forth in Schedule 4.21(b), to the Knowledge of each Seller, neither Sellers nor
the Business have infringed, misappropriated or violated in any material respect
any Intellectual Property rights of any third party except where such
infringement, misappropriation or violation would not, individually or in the
aggregate, reasonably be expected to have a Business Material Adverse Effect. To
the Knowledge of each Seller, no third party is infringing, misappropriating or
violating any Intellectual Property Rights.
 
4.22         Material Contracts.
 
Except as set forth in Schedule 4.22, as of the date hereof (as such Schedule
may be updated by Sellers after the Effective Date), neither Sellers nor the
Business are a party to or bound by any Assumed Contract that (a) provides for
the operation or management of any operating assets of the Business by any
Person other than Sellers (except as contemplated by this Agreement) or (b)
limits or otherwise restricts the Business from engaging or competing in any
line of business or that otherwise restricts or limits the use of the Acquired
Assets by Sellers in their conduct of the Business, or to Sellers’ Knowledge the
use of the Acquired Assets by Buyer. Each Assumed Contract set forth on Schedule
4.22 is referred to herein as a “Company Material Contract.” In addition, any
Assumed Contract that provides for the payment of $50,000 or more, over the term
of the Assumed Contract, shall be considered a Company Material Contract. Each
Company Material Contract is a valid and binding obligation of a Seller or the
Business enforceable against it and, to the Knowledge of each Seller, each other
party thereto, in accordance with its terms (except that (i) such enforcement
may be subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) equitable remedies of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought)
and, is in full force and effect, and each Seller has performed in all material
respects all obligations required to be performed by it to the date hereof,
including the payment by each Seller of all amounts required to be paid by it
thereunder to the date hereof, under each Company Material Contract and, to the
Knowledge of each Seller, each other party to each Company Material Contract has
performed in all material respects all obligations required to be performed by
it under such Company Material Contract, except, in each case, as would not,
individually or in the aggregate, reasonably be expected to have a Business
Material Adverse Effect. To Sellers’ Knowledge, Sellers have not received
written notice of, any material violation of or material default under (or any
condition which with the passage of time or the giving of written notice would
cause such a violation of or default under) any Company Material Contract to
which it is a party or by which it or any of its properties or assets is bound,
except for violations or defaults that would not, individually or in the
aggregate, reasonably be expected to have a Business Material Adverse Effect.
 
 
22

--------------------------------------------------------------------------------

 
 
4.23         Sufficiency of Acquired Assets.
 
Except as set forth in Schedule 4.23, the Acquired Assets, including the
Business Records, together with any other assets of Sellers contemplated by this
Agreement to be licensed to or otherwise used by Buyers after the Closing Date
with the permission of Sellers pursuant to the terms of the Transitional
Services and Use Agreements (but excluding the Excluded Assets), are sufficient
to enable Buyers to own and operate the Business after the Closing Date in the
manner as it has heretofore been operated by Sellers in all material respects.
 
4.24         Due Diligence Materials.
 
In response to Buyers’ written request, as supplemented from time to time
(collectively, the “Due Diligence Request”), Sellers established a virtual data
room, and, in response to the Due Diligence Request, from time to time
thereafter, Sellers deposited copies of documents and other information into the
data room and/or furnished copies of certain other documents and information to
Buyers (as such documents and information may have been updated by Sellers to
the date hereof, the “Response”). To the Knowledge of each Seller, insofar as
the Response relates to the Business, the Acquired Assets or the Transactions,
the Response is and on the Closing Date will be, true and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not misleading in light of the circumstances under
which such statements were made, except as would not result in a Business
Material Adverse Effect.
 
4.25         No Other Representations and Warranties.


Except for the representations and warranties contained in this Article IV
(including the related portions of the Disclosure Schedules), neither Sellers
nor any other Person have made or make any other express or implied
representation or warranty, either written or oral, on behalf of either Seller
or both Sellers (including any representation or warranty as to the accuracy or
completeness of any information regarding the Business and the Acquired Assets
furnished or made available to Buyers and its representatives and management
presentations or any other information, documents or materials delivered to
Buyers in any other form in expectation of the Transactions) or as to the future
revenue, profitability or success of the Business, or any representation or
warranty arising from statute or otherwise in Law.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYERS
 
Each Buyer, jointly and severally, hereby represents and warrants to Sellers, on
the date hereof and on the Closing Date, as follows:


5.1           Organization and Qualification.


Each Buyer is a corporation duly incorporated, validly existing and in good
standing under the Laws of the State of Delaware, has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now being conducted, and is duly qualified or licensed and is in
good standing to do business in each jurisdiction in which the properties owned,
leased or operated by it or the nature of its activities makes such
qualification necessary, except where the failure to so register would not have
a Buyer Material Adverse Effect.
 
 
23

--------------------------------------------------------------------------------

 


5.2           Authorization and Validity of Agreement.
 
Each Buyer has all requisite corporate power and authority to enter into this
Agreement and the agreements and documents contemplated hereby and to perform
its obligations hereunder and thereunder and to consummate the Transactions. The
execution, delivery and performance of this Agreement by each Buyer and the
agreements and documents contemplated hereby and the consummation of the
Transactions have been duly and validly authorized by all necessary corporate
action on the part of each Buyer and/or its directors. This Agreement has been
duly executed and delivered by each Buyer (and each of the agreements and
documents contemplated hereby will be duly executed and delivered by each Buyer
as provided herein) and is a legal, valid and binding obligation of each Buyer
(and each of the agreements and documents contemplated hereby will be a legal,
valid and binding obligation of each Buyer when executed and delivered)
enforceable against it in accordance with its respective terms, except (a) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other Laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (b) as limited by Laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (c) to the extent the indemnification provisions
contained herein may be limited by applicable federal or state securities Laws.
 
5.3           Brokers or Finders.
 
Other than CEA Atlantic Advisors, LLC, no Broker is, will or might be entitled,
by reason of any agreement, act or statement by Buyers or their respective
officers, employees, consultants or agents, to any Broker’s Fee.
 
5.4           No Approvals or Notices Required; No Conflict with Instruments.


The execution, delivery and performance of this Agreement, the related
agreements and documents and the Transactions by each Buyer will not contravene
or violate (a) any existing Law to which it is subject, (b) any judgment, order,
writ, injunction, decree or award of any court, arbitrator or Governmental
Entity which is applicable to it, or (c) the certificate of incorporation or
bylaws of any Buyer; nor will such execution, delivery or performance violate,
be in conflict with or result in the breach (with or without the giving of
notice or lapse of time, or both) of any term, condition or provision of, or
require the consent of any other party to, any Contract to which any Buyer is a
party or by which any Buyer is otherwise bound. Except as set forth on Schedule
5.4, no authorization, approval or consent, and no registration or filing with,
any Governmental Entity is required in connection with the execution, delivery
and performance of this Agreement or the related agreements and documents and
the Transactions by any Buyer.
 
5.5           Legal Proceedings.
 
There is no (a) Legal Proceeding pending or threatened, against, involving or
affecting either of Buyers or any of their respective assets or rights; (b)
judgment, decree, injunction, rule, or order of any Governmental Entity
applicable to either of Buyers or their respective businesses that has had or is
reasonably likely to have, either individually or in the aggregate, a Buyer
Material Adverse Effect; or (c) Legal Proceeding pending or threatened against
either of Buyers that seeks to restrain, enjoin or delay the consummation of
this Agreement or the Transactions or that seeks damages in connection
therewith.
 
 
24

--------------------------------------------------------------------------------

 
 
5.6           Independent Investigation.
 
Each Buyer has conducted its own independent investigation, review and analysis
of the Business and the Acquired Assets, and acknowledges that it has been
provided adequate access to the personnel, properties, assets, premises, books
and records, and other documents and data of the Business for such purpose.
 
ARTICLE VI
ADDITIONAL COVENANTS AND AGREEMENTS


6.1           Confidentiality.
 
(a)           Unless otherwise agreed to in writing by the Party disclosing the
same (a “Disclosing Party”), each Party (a “Receiving Party”) will, and will
cause its officers, directors, employees, consultants, agents and advisors
(collectively referred to as such Party’s “Representatives”) to, (i) keep all
Confidential Information of the Disclosing Party in strict confidence and not
disclose or reveal any such Confidential Information to any Person or Entity
other than those Representatives of the Receiving Party who are participating in
effecting the Transactions or who otherwise need to know such Confidential
Information for such purpose, (ii) use such Confidential Information only in
connection with consummating the Transactions, and (iii) not use Confidential
Information in any manner detrimental to the Disclosing Party. In the event that
a Receiving Party is requested pursuant to, or required by, applicable Law or by
legal process to disclose any Confidential Information of the Disclosing Party,
the Receiving Party will provide the Disclosing Party with prompt notice of such
request(s) to enable the Disclosing Party to seek an appropriate protective
order.
 
(b)           A Receiving Party’s obligations hereunder will not apply with
respect to Confidential Information that (i) is disclosed to a third party with
the Disclosing Party’s written approval, (ii) is required to be produced under
order of a court of competent jurisdiction or other similar requirements of a
Governmental Entity, or (iii) is required to be disclosed by applicable Law. If
a Receiving Party uses a degree of care to prevent disclosure of the
Confidential Information that is at least as great as the care it normally takes
to preserve its own information of a similar nature, and in no event will a
Receiving Party be liable for any indirect, punitive, special or consequential
damages. In the event this Agreement is terminated, each Party will, if so
requested by the other Party(ies), promptly return or destroy all of the
Confidential Information of such other Party(ies), including all copies,
reproductions, summaries, analyses or extracts thereof or based thereon in the
possession of the Receiving Party(ies) or its Representatives.
 
(c)           For purposes of this Section 6.1, “Confidential Information” of a
Party means all confidential or proprietary information about such Party that is
furnished by it or its Representatives to the other Party(ies) or its or their
Representatives, regardless of the manner in which it is furnished. Confidential
Information does not include, however, information which (i) has been or in the
future is published or is now or in the future is otherwise in the public domain
through no fault of the Receiving Party or its Representatives; (ii) was
available to the Receiving Party or its Representatives on a non-confidential
basis prior to its disclosure by the Disclosing Party; (iii) becomes available
to the Receiving Party or its Representatives on a non-confidential basis from a
Person or Entity other than the Disclosing Party or its Representatives who is
not otherwise bound by a confidentiality agreement with the Disclosing Party or
its Representatives, or is not otherwise prohibited from transmitting the
information to the Receiving Party or its Representatives; or (iv) is
independently developed by the Receiving Party or its Representatives through
Persons who have not had, either directly or indirectly, access to, knowledge of
or relied upon such information.
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           Except as contemplated herein, or as may be required by applicable
Law, no announcement or disclosure of the Transactions, or matters related to
the Transactions, shall be made by any Party without the prior written approval
of the other Party(ies); provided, however, that nothing in the foregoing shall:
(i) restrict Fusion from making such disclosures as it reasonably deems
necessary to comply with its reporting obligations under the Securities Exchange
Act of 1934, so long as it first gives at least three (3) business days’ notice
to Sellers; provided that, Sellers shall have the right to review and provide
comments with respect to such disclosures, or (ii) restrict Broadvox from
notifying potential purchasers of its inability to speak with them during the
restrictive period about a possible transaction.
 
(e)             All prior agreements between or among the Parties or their
Affiliates concerning or relating to non-disclosure, confidentiality, or
non-solicitation, including, but not limited to, the Non-Disclosure Agreement
previously signed by Broadvox and Fusion, shall remain in full force and effect
in accordance with the terms thereof.
 
6.2           Cooperation Pending Closing.
 
From the Effective Date of this Agreement through the Closing (such period, the
“Pre-Closing Period”), and with a view towards consummation of the Transactions
and a smooth transition of managerial and supervisory functions following the
Closing, each Seller agrees to: (a) discuss with Buyers any material operational
decisions relating to the Business; (b) allow Buyers and their representatives
reasonable access to the Business with a view towards familiarizing themselves
with day-to-day operations (subject to the Non-Disclosure Agreement and the
provisions of Section 6.1 hereof); (c) continue to maintain books and records of
the Business in accordance with GAAP; and (d) provide Buyers with month-end
financial statements of the Business (as those are closed) and access to the
books and records of the Business as deemed necessary in the reasonable opinion
of Sellers.
 
6.3           Operation of the Business.


Notwithstanding the preceding Section 6.2, and except as provided otherwise
herein, during the Pre-Closing Period, or if applicable, prior to the
termination of this Agreement, as provided herein, each Seller shall at a
minimum:


(a)   Conduct the Business in a manner substantially consistent with ordinary
past practice.
 
(b)   Manage its working capital substantially consistent with past practice.
 
(c)   Not create, incur, assume or suffer to exist, any new Lien (except for
Permitted Liens) of any kind upon the Acquired Assets.
 
(d)   Not sell lease, assign, transfer or otherwise dispose of any material
assets of the Business.
 
 
26

--------------------------------------------------------------------------------

 
 
(e)           Not make any material capital Business expenditures.
 
(f)            Not enter into any agreement to do any of the foregoing.
 
(g)          Not take any action that could reasonably be foreseen to diminish
the value of the Business or the Acquired Assets, have a Business Material
Adverse Effect or have a Material Adverse Effect on the consummation of the
Transactions.
 
Notwithstanding the terms of this Section 6.3, Sellers may contravene any of the
aforesaid requirements and prohibitions upon obtaining Buyers’ written consent,
which shall not be unreasonably withheld, conditioned or delayed, if
demonstrated by Sellers to be reasonably necessary to preserve or increase the
value of the Business.
 
6.4           Organizational Integration Plan.


During the Pre-Closing Period, the Parties shall work together in good faith to
develop effective plans for the integration of the Business into the business of
Buyers (the “Integration Plan”), which Integration Plan shall not be implemented
until Closing, unless otherwise agreed to by the Parties. Furthermore, the
Integration Plan shall be considered Confidential Information within the meaning
of Section 6.1 above.


6.5           No Solicitation or Acceptance of Proposals.


During the Pre-Closing Period, no Seller, including its respective directors,
officers, employees, representatives, members, managers, or other agents, shall,
directly or indirectly, enter into any discussion with, solicit or entertain
offers from, negotiate with or in any manner encourage, discuss, accept or
consider any proposal from any Person or Entity other than Buyers relating to
the purchase or sale of the Business, the Acquired Assets and/or any interest
therein (a “Proposal”). Each Seller shall immediately cease and suspend any
existing activities, discussions, or negotiations with any Person or Entity
(other than Buyers) conducted heretofore with respect to any Proposal. Unless
prohibited by the terms of a non-disclosure agreement executed prior to the
Effective Date, each Seller shall promptly advise Buyers of the identity of any
Person or Entity who submits any Proposal or other communication regarding a
Proposal, and provide Buyers with a copy of the submission. If any Seller is
precluded from such disclosure by a previously executed non-disclosure
agreement, it shall, at a minimum, notify Buyers of their receipt of such
Proposal or other communications and shall refrain from any discussions or
negotiations with such Entity during the Pre-Closing Period.


6.6           Due Diligence.
 
Sellers shall provide Buyers and their representatives with access to the
facilities, management, books and records of Sellers relating to the Acquired
Assets and the Business at all reasonable times upon reasonable prior notice;
and Buyers agree to conduct due diligence in such a manner as to cause as little
interference with the operation of the Business as is practicable.
 
 
27

--------------------------------------------------------------------------------

 


6.7           Audit of Books and Records.
 
(a)           Commencing on the date hereof and continuing to and for a
reasonable period of time following the Closing, Sellers shall provide Buyers
and their financial Representatives reasonable access to their books and records
related to the Acquired Assets, for the purpose of permitting Buyers to comply
with applicable SEC requirements relating to financial statements of acquired
businesses.


(b)           Closing of the Transactions shall be subject to the completion and
delivery to Buyers of an audit (the “Audit”) of the financial statements of the
Business (the “Audited Business Financial Statements”), by Skoda Minotti or
other independent registered public accounting firm mutually acceptable to
Buyers and Sellers, and in such manner as to assure Buyers compliance with
applicable SEC regulations. Sellers shall use their best efforts to reasonably
cooperate with Buyers and the audit firm in the conduct of the Audit. The
Parties agree to use their reasonable best efforts to cause the Audit to be
completed on or before October 15, 2013, but in no event later than November 15,
2013. Either Party may terminate this Agreement in the event the Audit is not
completed by November 15, 2013. In addition, Buyers may terminate this Agreement
within ten business (10) days following their receipt of the Audited Business
Financial Statements in the event that (i) the Audited Business Financial
Statements are not in compliance with GAAP and/or the rules and regulations of
the SEC applicable to Fusion, (ii) the filing of such Audited Business Financial
Statements with the SEC could cause Fusion to be out of compliance with its
obligations under Federal securities laws and/or (iii) the financial condition
and results of operations reported in the Audited Business Financial Statements
are materially and adversely different from the financial condition or results
of operations otherwise represented by Sellers in the Disclosure Schedules.


(c)           Closing of the Transactions shall be further subject to Buyers’
reasonable determination, based upon their review of the Audited Business
Financial Statements and the books and records of the Business, that the
Business has generated annualized Earnings Before Interest, Taxes, Depreciation
and Amortization, a sample calculation of which is set forth on Exhibit G
attached hereto (“EBITDA”), of not less than Six Million and 00/100s Dollars
($6,000,000) based on the three (3) months preceding the Closing. For this
purpose, EBITDA shall exclude those extraordinary one-time items or material
non-recurring items mutually agreed upon in good faith by Buyers and Sellers
(for example, EBITDA shall exclude all revenue and the underlying costs
associated with the Crump ETF). In the event EBITDA, as so computed, is less
than Five Million Nine Hundred Thousand and 00/100s Dollars ($5,900,000) but
more than Five Million and 00/100s Dollars ($5,000,000), then the Purchase Price
payable to Sellers shall be reduced by an amount equal to 5.5 times the amount
by which EBITDA, as so computed, is less than Six Million and 00/100s Dollars
($6,000,000). In the event EBITDA is less than Five Million and 00/100s Dollars
($5,000,000), Buyers shall have the right to terminate this Agreement in
accordance with the provisions of Article IX hereof.


6.8           Regulatory Approvals.


Closing of the Transactions shall be subject to the Parties obtaining all
required regulatory approvals to enable Buyers to own the Acquired Assets and
operate the Business post-Closing. Subject to Section 6.9, the Parties shall
reasonably cooperate and work together to obtain such regulatory approvals. Each
Party shall comply with all reasonable requests of the other Party(ies) that are
necessary to obtain such regulatory approvals. The Parties shall equally share
the fees and expenses of the regulatory approvals process described in this
Section.
 
 
28

--------------------------------------------------------------------------------

 


6.9           Third-Party Consents.


Closing of the Transactions shall be subject to the Parties’ obtaining all
required approvals for the assignment to Buyers of any Contracts or Licenses and
Permits and/or Business Permits that may not be assigned without the consent of
a third party (“Third Party Consents”). Each Party shall comply with all
commercially reasonable requests of the other Party(ies), which are necessary to
obtain such Third-Party Consents; provided, however, that Sellers shall not be
obligated to pay any consideration therefor. If any Third Party Consents cannot
be obtained at or prior to Closing, each Seller shall use its reasonable best
efforts to cause such Third Party Consent to be obtained post-Closing at the
earliest practicable time in accordance with the provisions of Section 6.15. The
fees and expenses associated with obtaining Third-Party Consents shall be shared
equally by Buyers and Sellers.
 
6.10         Commercially Reasonable Efforts.


Each Party shall use its respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, and to assist
and cooperate with the other Party(ies) in doing, all things necessary, proper
or advisable to consummate and make effective, in the most expeditious manner
practicable, the Transactions, including, but not limited to, the satisfaction
of all conditions necessary for the completion of the Audit, the obtaining of
the regulatory approvals, the obtaining of Third-Party Consents, and the
satisfaction of all condition precedents to Closing.


6.11         Further Assurances.
 
Each Seller, from time to time after the Closing, at Buyers’ request, shall
execute, acknowledge and deliver to Buyers such other instruments of conveyance
and transfer, and will take such other actions and execute and deliver such
other documents, certifications and further assurances as may be reasonably
required to carry out the provisions hereof and give effect to Buyers’
acquisition of the Acquired Assets and the consummation of the Transactions.
 
6.12         No Solicitation of Employees or Agents.
 
During the Pre-Closing Period or, in the event the contemplated Transactions do
not close, one (1) year following termination of this Agreement, no Party to
this Agreement shall, directly or indirectly, solicit or advise an employee or
agent of the other Party(ies) to terminate his/her employment or agency with the
other Party(ies), or solicit said employee or agent to work in any capacity for
such Party(ies); provided, that this Section 6.12 shall not apply to responses
by prospective employees to a Party’s solicitations to the general public.
 
6.13         Non-Solicitation.
 
For two (2) years following Closing, no Seller, including its directors,
officers and employees, will, directly or indirectly, on behalf of any other
Person or Entity, in any way or in any other capacity; (a) engage in or conduct,
directly or indirectly, business activities that compete with the Business
within those states in which the Business is conducted or in which Buyers
currently have customers, or directly or indirectly deliver the Business’ or
Buyers’ services to customers in any such state; provided that this clause shall
not prohibit Sellers from continuing to engage in their wholesale carrier
services business and any and all activities necessary for the successful
operation of such carrier services business, so long as such activities do not
compete with the acquired Business; (b) solicit employees or agents of the
Business or Buyers to leave the service of the Business or Buyers; (c) solicit
customers of the Business or Buyers to divert their business away from the
Business or Buyers or to reduce their level of business with the Business or
Buyers, or (d) without the prior written consent of Buyers, which shall not
unreasonably withheld, conditioned or delayed, employ any employee of the
Business who is offered employment by Buyers (with respect to the Business)
following the Closing but elects not to accept such employment offer.
 
 
29

--------------------------------------------------------------------------------

 


6.14         Financing and Good Faith Deposit.
 
(a)           Within three (3) business days of the Effective Date, Buyers shall
place in escrow a good faith deposit of Two Hundred Thousand and 00/100s Dollars
($200,000) to be applied to the Purchase Price at the time of Closing (the
“Deposit”). The Deposit shall be refunded to Buyers only upon: (i) Sellers’
failure or refusal to close the Transactions in the absence of Buyers’ breach
hereof; (ii) Buyers’ termination of this Agreement under Section 9.1 hereof
(except for a termination of this Agreement as provided in Section 6.14(b)
hereof); and/or (iii) Sellers’ termination of this Agreement under Section
6.7(b).
 
(b)           The Parties understand and acknowledge that Buyers’ consummation
of the Transactions is subject to and dependent upon its ability to secure
financing on commercially reasonable terms necessary to pay the Purchase Price
under this Agreement and for post-Closing working capital for the Business in an
amount of at least Two Million Five Hundred Thousand and 00/100s Dollars
($2,500,000), through debt and/or equity financing (“Necessary Funding”), and
Buyers shall use commercially reasonable efforts to secure such Necessary
Funding. For purposes of this Section 6.14(b), post-Closing working capital for
the Business shall include cash on hand of the Business at the time the
Estimated Net Working Capital Balance is computed. Accordingly, Closing of the
Transactions shall, at all times, be contingent upon Buyers securing Necessary
Funding, and Buyers may terminate this Agreement at any time prior to the
Closing in the event Buyers are not able to secure Necessary Funding; provided,
however, that in the event Buyers so terminate this Agreement, the Deposit shall
be disbursed from escrow to Sellers within three (3) business days after such
termination.
 
6.15         Post-Closing Consents.
 
In the event that one or more Contracts that were intended by the Parties to be
Assumed Contracts but for the inability to deliver a Third-Party Consent cannot
be assigned to Buyers at the Closing because such Third-Party Consent has not
yet been obtained (each, a “Non-Assumable Contract”), and/or in the event any
required regulatory approvals or Third-Party Consents have not been obtained at
or prior to the Closing, Sellers shall use their commercially reasonable efforts
following the Closing to obtain the necessary Third-Party Consent(s) and/or
regulatory approval(s) and cause each Non-Assumable Contract to be assigned to
Buyers and thereby become an Assumed Contract. In the event, despite their
commercially reasonable efforts, Sellers are unable to cause a Third-Party
Consent and/or regulatory approval to be delivered with respect to a
Non-Assumable Contract, Sellers shall, to the extent they can reasonably do so,
provide Buyers with the benefits of each such Non-Assumable Contract, and Buyers
shall perform the obligations of Sellers under or in connection with each such
Non-Assumable Contract(s). Notwithstanding the foregoing, nothing in this
Section shall limit Buyers’ rights under Section 8.1(k).
 
6.16         Excluded Liabilities.
 
Sellers shall pay, discharge and satisfy on or prior to the Closing Date, any
and all Excluded Liabilities that become due and payable on or before the
Closing Date, except to the extent any of those Excluded Liabilities are being
negotiated or contested in good faith by Sellers. Sellers shall pay, discharge
and satisfy all other Excluded Liabilities as the same become due and payable,
except to the extent any of those Excluded Liabilities are being negotiated or
contested in good faith by Sellers.
 
 
30

--------------------------------------------------------------------------------

 
 
6.17         Transitional Services Agreements; Agreements for Use of
Non-Exclusive Assets.
 
During the Pre-Closing Period, Buyers and Sellers shall negotiate in good faith
the terms and conditions of agreements providing for transitional services to be
provided by Sellers to Buyers and for the use of certain assets of Sellers that
are non-exclusively used in the Business (collectively, the “Transitional
Services and Use Agreements”), the material terms of which have been agreed to
by Buyers and Sellers and are as set forth on Schedule 6.17, consisting of the
following:
 
(a)   outlining the communications services that Buyers shall continue to
provide to the Business, including, but not limited to, voice origination,
termination, usage, DID’s, CNAM and LNP; provided that, the rates for such
services shall not exceed the rates that are currently charged to the Business
by the Parent Company or its Affiliates;
 
(b)   providing for Buyers' non-exclusive use of certain network equipment and
services owned and/or provided by Sellers, including Sellers' technical,
operational and managerial support for such network equipment and services;
 
(c)   providing for Buyers’ reimbursement to Sellers for certain components of
Sellers’ network infrastructure, network backbone, colocation space and related
costs;
 
(d)   outlining the migration of customer circuits, colocation space, transport
network and network platforms, currently operated and managed by Sellers, to
Buyers;
 
(e)   providing for the terms and conditions of Buyers’ use of the Leased Real
Property leased by Sellers and/or Sellers’ use of the Leased Real Property
leased by Buyers and for Buyers’ reimbursement to Sellers and/or Sellers’
reimbursement to Buyers for the use of such Leased Real Property, including the
related office space, office furniture, office equipment, office supplies, and
other similar items;
 
(f)            providing for the use by Buyers of those assets of Sellers,
including without limitation, Intellectual Property rights and access to or
copies of non-exclusive Business Records (to the extent not prohibited by
applicable Law), that are not included in the Acquired Assets but which are
necessary to enable Buyers to operate the Business substantially in the manner
as it has in the past;
 
(g)   providing for Buyers’ use of certain field services installation and
repair personnel of Sellers and the charges payable by Buyers to Sellers
therefor;
 
(h)   providing for Buyers’ use of certain IT consulting personnel of Sellers
and the charges payable by Buyers to Sellers therefor;
 
(i)            providing for terms and conditions of Buyers’ transitional use of
certain of Sellers’ support systems, including, but not limited to, systems
related to CRM, customer trouble tracking, accounting, billing, payroll, vendor
management and expense reimbursement;
 
(j)            providing for the grant of a limited license to Buyers to use the
name “Broadvox” and derivatives thereof for a reasonable period following the
Closing Date solely for the purpose of facilitating the transition of the
Acquired Assets to Buyers; and
 
(k)   granting Buyers the exclusive right to market their services to Sellers’
remaining base of shared tenant services customers, in return for a commission.
 
 
31

--------------------------------------------------------------------------------

 
 
6.18         Employee Matters.
 
(a)   Continued Employment As of the Closing, Buyers shall, or shall cause one
of their Affiliates to, make offers of employment to each of the Business
Employees listed on Schedule 6.18(a); provided that, neither Buyers nor their
Affiliates shall be required to make offers of employment to those specific
Business Employees identified to Sellers in writing within forty-five (45) days
of the Effective Date. Business Employees who accept Buyers’ offer of employment
shall be referred to as “Transferred Employees.” The Closing Date shall be
considered the “Transfer Date” for each of the Transferred Employees.
 
(b)   Post-Closing Compensation Generally. The offer of employment made by
Buyers or one of their Affiliates to Business Employees pursuant to Section 6.18
shall provide for a period of six (6) months following the Closing Date base
wages that are no less favorable than those provided by Sellers prior to the
Closing, and other employee benefits that are generally comparable to those
provided by Sellers prior to the Closing, provided that nothing in this
Agreement shall require Buyers to continue, or cause any of their Affiliates to
continue, to employ any Transferred Employee for any particular period of time
after the Closing. In addition, Buyers shall, or shall cause one of their
Affiliates to, assume the Employment Contracts (as set forth on Schedule
2.2(b)(xii)) for the respective Transferred Employees.
 
(c)   Service Credit. For purposes of eligibility to participate and vesting
(but not benefit accrual under a defined benefit plan) under the employee
benefit plans of Buyers and their Affiliates providing benefits to any
Transferred Employee at any time after the Closing (the “New Plans”), each
Transferred Employee shall be credited with his or her years of service with
Sellers and their Affiliates (and any predecessors) before the Closing Date, to
a similar extent as such Transferred Employee was entitled, before the Closing
to credit for such service under any comparable Business Benefit Plan in which
such Transferred Employee participated immediately before the Closing Date. 
 
(d)   Welfare Benefits Generally. With respect to Transferred Employees, (a)
Sellers shall be solely responsible for (i) claims for welfare benefits arising
under the Business Benefit Plans and (ii) claims for workers’ compensation that
are incurred by or with respect to any Transferred Employee before his or her
Transfer Date, and (b) Buyers and their Affiliates shall be solely responsible
for (i) claims for welfare benefits arising under the New Plans and (ii) claims
for workers’ compensation that are incurred by or with respect to any
Transferred Employee on or after his or her Transfer Date. For purposes of the
foregoing, (x) a claim for a welfare benefits shall be considered incurred as
follows: (i) disability, life, accidental death and dismemberment, and business
travel accident insurance benefits, upon the death, accident or other event
giving rise to such benefits and (ii) health, dental and prescription drug
benefits (including in respect of any hospital confinement), upon provision of
such services, materials or supplies and (y) a workers’ compensation claim shall
be considered incurred before the applicable Transfer Date if the injury or
condition giving rise to the claim occurs before such Transfer Date. In the case
of a workers’ compensation claim relating to an injury or condition that
occurred over a period both preceding and following the Transfer Date, subject
to the immediately preceding sentence, the claim shall, except to the extent
inconsistent with applicable law or any applicable workers’ compensation
insurance policy, be the joint responsibility of Sellers and Buyers and be
equitably apportioned between them based upon the relative periods of time that
the condition or injury transpired preceding and following the Transfer Date.
 
 
32

--------------------------------------------------------------------------------

 
 
(e)   401(k) Plan.
 
(i)           To the extent neither prohibited nor impracticable, Buyers shall
permit each Transferred Employee participating in a defined contribution plan
maintained by Sellers (“Sellers’ 401(k) Plan”) as of the Closing Date to become
eligible to participate on or as soon as reasonably practicable after the
Closing Date in a defined contribution plan of Buyers or one of their Affiliates
that includes a qualified cash or deferred arrangement within the meaning of
Section 401(k) of the Code (“Buyers’ 401(k) Plan”).
 
(ii)          To the extent neither prohibited nor impracticable, Sellers agree
to permit each Transferred Employee to effect a “direct rollover” (within the
meaning of Section 401(a)(31) of the Code) of his or her account balances under
Sellers’ 401(k) Plan if such rollover is elected in accordance with applicable
Law by such Transferred Employee. Without limiting the generality of the
foregoing, Sellers may provide that one or more Transferred Employees may elect
to effect, and, to the extent neither prohibited nor impracticable, Buyers agree
to cause Buyers’ 401(k) Plan to accept, a “direct rollover” to Buyers’ 401(k)
Plan of such Transferred Employee’s account balances (excluding any promissory
notes evidencing any outstanding loan) under the Sellers’ 401(k) Plan if such
rollover is elected in accordance with applicable Law by such Transferred
Employee.
 
(f)            (Intentionally omitted).
 
(g)   WARN Act. Sellers shall retain liability for any liabilities incurred by
Buyers and their Affiliates pursuant to the WARN Act in connection with any
Business Employee or other employee, to the extent such liability arises from
actions of Sellers and their Affiliates on or prior to the Closing Date. Buyers
shall be liable for any liabilities incurred by Sellers and their Affiliates
pursuant to the WARN Act in connection with any Transferred Employee or other
employee, to the extent such liability arises from actions of Buyers or any of
their Affiliates on or after the Closing Date.
 
(h)   Vacation. From and after the Transfer Date for each Transferred Employee,
Buyers shall credit to such Transferred Employee under the applicable vacation
or paid time off (PTO) program of Buyers or their Affiliates all unused vacation
days of such Transferred Employees that accrued but were unused under Sellers’
vacation policy prior to the applicable Transfer Date, provided, however, that
Sellers and Buyers shall comply with any applicable Law that mandates other
treatment.
 
(i)   Agreement is not a Plan Amendment; No Third-Party Beneficiaries.
Notwithstanding any provision of this Agreement to the contrary, the terms of
this Agreement including this Section 6.18 are not intended to, and do not,
constitute (i) the adoption of, or an amendment to, any Business Benefit Plan or
other employee benefit plan for any purpose, (ii) a promise or commitment to any
current or former employees of the Business to provide or continue any benefits
under any Business Benefit Plan or other employee benefit plan, or (iii) a
limitation on the authority of Sellers or Buyers or any of their respective
Affiliates to amend or terminate any Business Benefit Plan or other employee
benefit plan. Nothing in this Agreement, express or implied, shall be
interpreted to confer upon any of the current or former employees of the
Business or any Business Benefit Plan participants (including the Transferred
Employees) any rights or remedies as third-party beneficiaries under this
Section 6.18, which is solely for the benefit of the Parties to this Agreement.
 
 
33

--------------------------------------------------------------------------------

 
 
6.19         Publicity.
 
During the Pre-Closing Period, any public disclosures or announcements relating
to this Agreement or the Transactions will be made only as may be agreed upon in
writing by Sellers and Buyers, except as may be required by Law or by any
Governmental Entity or the rules of any stock exchange or trading system.
Following the Closing, no Party shall issue any press releases or public
announcements setting forth the specific terms of this Agreement (e.g., Purchase
Price) or the Transactions without the prior approval of Sellers or Buyers, as
the case may be, which approval shall not be unreasonably withheld, except as
may be required by Law or by any Governmental Entity or the rules of any stock
exchange or trading system or as may be reasonably necessary to enforce any
rights under this Agreement. Each Party shall be entitled to disclose or comment
to any Person that a transaction has been consummated. In addition, nothing
herein shall preclude communications or disclosures necessary to implement the
provisions of this Agreement, and Sellers, Buyers and their respective
Affiliates may make such disclosures as they may consider necessary in order to
satisfy their legal or contractual obligations to their lenders, shareholders,
partners, members and/or investors, without the prior written consent of Buyers
or Sellers, as the case may be.
 
ARTICLE VII
INDEMNIFICATION
 
7.1           Survival.
 
Subject to the limitations and other provisions of this Agreement, the
representations and warranties contained herein shall survive the Closing and
shall remain in full force and effect until the date that is one (1) year from
the Closing Date. None of the covenants or other agreements contained in this
Agreement shall survive the Closing Date, other than those which by their terms
contemplate performance after the Closing Date, and each such surviving covenant
or other agreement shall survive the Closing for the period contemplated by its
terms. Notwithstanding the foregoing, any Claims asserted in good faith with
reasonable specificity (to the extent known at such time) and in writing by
notice from the non-breaching Party(ies) to the breaching Party(ies) prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of such survival period, and such Claims shall survive
until finally resolved in accordance with the terms of this Article VII.
Notwithstanding anything to the contrary contained in this Agreement, neither
Seller shall be liable under this Article VII for any Losses resulting from or
relating to any inaccuracy in or breach of any representation or warranty in
this Agreement made by such Seller on the Effective Date and/or on the Closing
Date if Sellers can demonstrate that Buyer or Buyers had Knowledge of any such
inaccuracy or breach before the Effective Date and/or the Closing Date, as the
case may be (and with respect to those representations and warranties made as of
a specific date, if Sellers can demonstrate that Buyer or Buyers had Knowledge
of any such inaccuracy or breach before such date).
 
7.2           Indemnification.
 
(a)           Indemnification by Sellers.
 
Subject to the other terms and conditons of this Article VII, each Seller,
jointly and severally, shall defend, reimburse, indemnify and hold harmless each
Buyer and its Affiliates, shareholders, members, directors, managers, officers,
employees and agents (each such Person being referred to as a “Seller
Indemnified Party”; collectively, the “Seller Indemnified Parties”), against and
in respect of any and all Losses incurred or sustained by, or imposed upon, any
of the Seller Indemnified Parties based upon, arising out of, with respect to or
by reason of:
 
 
34

--------------------------------------------------------------------------------

 
 
(i)           Any misrepresentation, breach of warranty or nonfulfillment of any
agreement or covenant on the part of either Seller under this Agreement.
 
(ii)          Any of the Excluded Assets or the Excluded Liabilities.
 
(iii)         The claims of any Broker or other Person acting in a similar
capacity on behalf of either Seller in connection with the Transactions.
 
(b)           Indemnification by Buyers.
 
Subject to the other terms and conditons of this Article VII, each Buyer,
jointly and severally, shall defend, reimburse, indemnify and hold harmless each
Seller and its Affiliates, shareholders, members, directors, managers, officers,
employees and agents (each such Person being referred to as a “Buyer Indemnified
Party”; collectively, the “Buyer Indemnified Parties”), against and in respect
of any and all Losses incurred or sustained by, or imposed upon, any of the
Buyer Indemnified Parties based upon, arising out of, with respect to or by
reason of:
 
(i)           Any misrepresentation, breach of warranty or non-fulfillment of
any agreement or covenant on the part of either Buyer under this Agreement.
 
(ii)          Any of the Assumed Liabilities (including, without limitation, any
capital lease obligations assumed by Buyers hereunder).
 
(iii)         The claims of any Broker or other Person acting in a similar
capacity on behalf of either Buyer in connection with the Transactions.
 
7.3           Indemnification Procedure.
 
(a)           The Party(ies) making a Claim pursuant to this Article VII is
referred to collectively as the “Indemnified Party,” and the Party(ies) against
whom any such Claim is asserted under this Article VII is referred to
collectively as the “Indemnifying Party”. Notice must be given within a
reasonable time after discovery of any fact or circumstance on which an
Indemnified Party could claim indemnification (“Claim” or “Claims”). The notice
shall describe the nature of the Claim, and if the Claim is determinable, the
amount of the Claim, or if not determinable, an estimate of the amount of the
Claim. Each Indemnified Party agrees to use its reasonable best efforts to
minimize the amount of the Losses for which it is entitled to indemnification.
The Indemnifying Party shall, at all times, have the primary obligation of
defending any Claim. The Indemnified Party shall have the right to select
counsel of its choice to participate in the defense of the Claim; provided that
the identity of such counsel is acceptable to the Indemnifying Party who does
not unreasonably withhold its consent to such selection. Notwithstandfing the
foregoing, each Indemnified Party shall be entitled, at its cost and expense, to
have counsel of its own choosing assume the defense of such Claim against it (in
the event the Indemnifying Party does not assume such defense).
 
 
35

--------------------------------------------------------------------------------

 
 
(b)           No compromise or settlement of such Claim may be effected by the
Indemnifying Party without the written consent of the Indemnified Party (which
consent shall not be unreasonably withheld, conditioned or delayed) unless (A)
there is no finding or admission of any violation of Law or any violation of the
rights of any Person; (B) the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party; and (C) the Indemnified Party shall have
no liability with respect to any compromise or settlement of such Claim effected
without its consent.
 
(c)           A Claim shall be deemed finally resolved, in the event a matter is
submitted to a court, upon the entry of judgment by a court of final authority.
 
(d)           Notwithstanding anything in this Article VII, to the extent a
Claim is capable of a cure that would place the Indemnified Party into the same
position it would have been but for the Claim, no Claim shall arise until the
Indemnifying Party has failed to promptly cure the Claim, but no later than
within thirty (30) days of notice thereof. The cure period shall not toll any
Losses from accruing.
 
7.4           Payment of Indemnification Obligation; Limitations on
Indemnification.


After the application of the procedures set forth in this Article VII, each
Indemnifying Party agrees to pay promptly to the Indemnified Party, the amount
of all Losses to which the foregoing indemnities relate. Notwithstanding the
foregoing, no Indemnified Party shall be entitled to receive any amount in
respect of any indemnification claims under this Article VII: (a) unless and
until the amount of all Losses incurred or suffered by such Indemnified Party
exceeds $200,000 (the “Basket”) in the aggregate, in which event, the
Indemnifying Party shall be obligated to indemnify the Indemnified Party (in
accordance with the procedures set forth in this Article VII), and the
Indemnified Party may assert its right to indemnification (in accordance with
the procedures set forth in this Article VII), to the full extent of all Losses,
including Losses that are less than the Basket, or (b) in excess of an amount
equal to the escrow Hold Back (the “Cap”) in the aggregate; provided, however,
that the Basket and the Cap shall not apply to (x) breaches of any Fundamental
Representation, (y) any indemnification claims under Section 7.2(a)(ii) and
Section 7.2(b)(ii), or (z) or any act of fraud on the part of Sellers. For
purposes hereof, “Fundamental Representations” shall mean the representations
contained in Sections 4.1, 4.2, 4.9 and 4.19 hereof. The Seller Indemnified
Parties may receive disbursements from the escrow Hold Back (as determined in
accordance with the terms of this Agreement and the Escrow Agreement) with
respect to any of Sellers’ indemnification obligations under this Agreement
following a favorable final resolution per the Claim resolution procedure
described in Section 7.3 and the terms of the escrow Hold Back described in
Section 2.6.


7.5           Other Rights and Remedies Not Affected.
 
The indemnification rights of each Indemnified Party under this Article VII are
independent of and in addition to such rights and remedies as such Indemnified
Party may have at Law or in equity or otherwise for any misrepresentation,
breach of warranty or failure to fulfill any agreement or covenant hereunder,
including, without limitation. the right to seek specific performance,
rescission or restitution, none of which rights or remedies shall be affected or
diminished hereby.
 
 
36

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


The respective obligations of Buyers (see Section 8.1) and Sellers (see Section
8.2) to consummate the Transactions are subject to the satisfaction at or prior
to the Closing Date of each of the following conditions:


8.1           Conditions Precedent to the Obligations of Buyers.
 
The obligation of Buyers to consummate the Transactions is subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by Buyers in writing:
 
(a)           Each representation and warranty of Sellers contained in Article
IV of this Agreement shall, if specifically qualified by materiality or Material
Adverse Effect, be true and correct and, if not so qualified, be true and
correct in all material respects, in each case as of the date of this Agreement
and on and as of the Closing Date, as though made on and as of the Closing Date
(other than those representations and warranties made as of a specific date,
which shall be true and correct or true and correct in all material respects, as
the case may be, as of such date).
 
(b)           Each Seller shall have performed in all material respects all
obligations and agreements, and complied in all material respects with all
covenants and conditions, contained in this Agreement to be performed or
complied with by it prior to or on the Closing Date.
 
(c)           Each Seller shall have delivered to Buyers (i) certificates, dated
as of the Closing Date, signed on behalf of and by each Seller by a duly
authorized Person, certifying as to the fulfillment of the conditions specified
in Sections 8.1(a) and (b), (ii) certificates of the Managers of each Seller,
dated as of the Closing Date, certifying as to (A) the good standing of the
respective Entities (with good standing certificates attached), (B) due
authorization of this Agreement and the Transactions by each Seller (with
resolutions attached), and (C) true and correct attached copies of the Articles
of Organization of each Seller, and (iii) certificates of the Managers of each
Seller certifying, among other things the incumbency of all officers of that
Entity having authority to execute and deliver this Agreement and the agreements
and documents contemplated hereby and the Transactions.
 
(d)           All Third-Party Consents required under those Company Material
Contracts set forth on Schedule 8.1(d) are obtained and copies thereof delivered
to Buyers, except to the extent the Company Material Contract is subject to
Section 6.15.
 
(e)            Except as set forth on Schedule 8.1(e), on or before the Closing,
each Seller shall have obtained a release and discharge of any and all Liens
(except for Permitted Liens) which affect the Acquired Assets or the Business,
and shall provide Buyers with copies of all UCC-3 forms where applicable.
 
(f)            There shall not have been any material statute, rule, regulation,
order, judgment or decree proposed, enacted, promulgated, entered, issued,
enforced or deemed applicable by any foreign or United States federal, state or
local Governmental Entity, and there shall be no action, suit or proceeding
pending or threatened, which (i) makes or may make this Agreement or any of the
Transactions illegal, or imposes or may impose material damages or penalties in
connection therewith; or (ii) otherwise prohibits or unreasonably delays, or may
prohibit or unreasonably delay the Transactions.
 
 
37

--------------------------------------------------------------------------------

 
 
(g)           Sellers shall have delivered to Buyers all of the items required
to be delivered in accordance with Section 3.2 of this Agreement, including duly
executed counterparts to all documents and deliveries set forth therein.
 
(h)           Buyers shall have received written confirmation from Genband
reflecting Genband’s commitment to provide ongoing technical support to Sellers
for the CS2K platform for a period of at least three years following the Closing
Date.
 
(i)            Except as otherwise provided herein, no agreement or
understanding relating to services to be provided to the Business by any Person
up to and including the Closing Date, shall be binding on Buyers or the Business
following the Closing Date (unless such agreement or understanding is included
among the Acquired Assets or the Assumed Liabilities).
 
(j)            Buyers and Sellers shall have entered into the Transitional
Services and Use Agreements in accordance with the provisions of Section 6.17,
including, without limitation, in accordance with the material terms of such
Transitional Services and Use Agreements as have been agreed to by Buyers and
Sellers (as set forth on Schedule 6.17).
 
(k)           Since the date hereof, nothing shall have occurred, and Buyers
shall not have become aware of any circumstance, change or event having occurred
prior to such date, which individually or in the aggregate, has had or could
reasonably be expected to have, a Closing Material Adverse Effect on the
Transactions.
 
(l)            Buyers shall not have terminated this Agreement under Sections
6.7(b), 6.7(c) and 6.14(b).
 
(m)          All approvals and consents by any Governmental Entity required in
connection with the consummation of the Transactions shall have been obtained
and shall be in full force and effect and delivered to Buyers; all filings with
any Governmental Entity, as are required in connection with the consummation of
such Transactions, shall have been made; and all waiting periods, if any,
applicable to the consummation of such Transactions imposed by any Governmental
Entity shall have expired.
 
(n)           Any Excluded Liabilities that are due and payable on or prior to
the Closing Date, except to the extent any of those Excluded Liabilities are
being negotiated or contested in good faith by Sellers, shall have been paid or
satisfied.
 
(o)           All actions, proceedings, instruments and documents required to
carry out the Transactions or those incidental hereto and all other related
legal matters shall have been reasonably satisfactory to and approved by counsel
for Buyers, and such counsel shall have been furnished with such certified
copies of such organizational actions and proceedings and such other instruments
and documents as such counsel shall have reasonably requested.
 
(p)           Sellers shall deliver to Buyers an opinion letter from Sellers’
General Counsel stating his opinion that, based on the research and analysis
performed by the Sellers’ Office of the General Counsel, the liens set forth on
Schedule 4.19 that have not been discharged at Closing are outside the
applicable statute of limitations or otherwise unenforceable. The parties agree
that nothing contained in this condition or in the opinion letter shall
constitute a waiver of the Sellers’ attorney-client privilege, attorney work
product privilege, or any other privilege.
 
 
38

--------------------------------------------------------------------------------

 
 
8.2           Conditions Precedent to the Obligations of Sellers.
 
The obligations of each Seller to consummate the Transactions are also subject
to the satisfaction at or prior to the Closing Date of each of the following
conditions, unless waived by each Seller in writing:
 
(a)           Each representation and warranty of Buyers contained in Article V
of this Agreement shall, if specifically qualified by materiality or Material
Adverse Effect, be true and correct and, if not so qualified, be true and
correct in all material respects, in each case as of the date of this Agreement
and on and as of the Closing Date, as though made on and as of the Closing Date
(other than those representations and warranties made as of a specific date,
which shall be true and correct or true and correct in all material respects, as
the case may be, as of such date).
 
(b)           Each Buyer shall have performed in all material respects all of
its obligations and agreements, and complied in all material respects with all
covenants and conditions, contained in this Agreement to be performed or
complied with by it prior to or on the Closing Date.
 
(c)           Each Buyer shall have delivered to Sellers certificates, dated the
Closing Date, signed on behalf of its Chief Executive Officer certifying as to
(i) the fulfillment of the conditions specified in Sections 8.2(a) and (b), and
(ii) the incumbency of each officer of Fusion and FBAC having authority to
execute and deliver this Agreement and the agreements and documents contemplated
hereby and the Transactions.
 
(d)           All actions, proceedings, instruments and documents required to
carry out the Transactions or those incidental hereto and all other related
legal matters shall have been reasonably satisfactory to and approved by counsel
for Sellers, and such counsel shall have been furnished with such certified
copies of such corporate actions and proceedings and such other instruments and
documents as such counsel shall have reasonably requested.
 
(e)           There shall not have been any material statute, rule, regulation,
order, judgment or decree proposed, enacted, promulgated, entered, issued,
enforced or deemed applicable by any foreign or United States federal, state or
local Governmental Entity, and there shall be no action, suit or proceeding
pending or threatened, which (i) makes or may make this Agreement or any of the
Transactions illegal, or imposes or may impose material damages or penalties in
connection therewith; or (ii) otherwise prohibits or unreasonably delays, or may
prohibit or unreasonably delay the Transactions.
 
(f)           Since the date hereof, nothing shall have occurred, and no Seller
shall have become aware of any circumstance, change or event having occurred
prior to such date, which individually or in the aggregate, has had or could
reasonably be expected to have, a Material Adverse Effect on the consummation of
the Transactions.
 
(g)           Buyers shall have delivered to Sellers the Purchase Price and duly
executed counterparts to all documents and deliveries as set forth in Section
3.2 of this Agreement.
 
 
39

--------------------------------------------------------------------------------

 
 
ARTICLE IX
TERMINATION


9.1           Termination by Buyers.


(a)           In the event any of the conditions contained in Section 8.1 are
not fully and completely satisfied by the close of business on the day that is
the later of November 15, 2013, or 10 business days after the Audit is completed
(the “Outside Closing Date”), or if satisfaction of any such condition by the
Outside Closing Date is or becomes impossible (other than through the failure of
Buyers to comply with their obligations under this Agreement), and the
conditions shall not have been expressly waived in writing by Buyers on or
before the Outside Closing Date, this Agreement shall terminate upon written
notice by Buyers to Sellers.


(b)           In the event either Seller commits a material breach of any of the
provisions of this Agreement, and such breach has not been waived by Buyers or
cured within thirty (30) days after notification of same, this Agreement shall
terminate upon written notice by Buyers to Sellers.


(c)           If the Closing has not occurred on or before the Outside Closing
Date, this Agreement shall terminate upon written notice by Buyers to Sellers
unless either Buyer is in material breach of any of the provisions of this
Agreement.


(d)           Buyers shall have the right to terminate this Agreement under
Sections 6.7(b), 6.7(c) and 6.14 in accordance with the terms thereof and upon
written notice by Buyers to Sellers.


9.2           Termination by Sellers.


(a)           In the event any of the conditions contained in Section 8.2 are
not fully and completely satisfied as of the Outside Closing Date, or if
satisfaction of any such condition by the Outside Closing Date is or becomes
impossible (other than through the failure of Sellers to comply with their
obligations under this Agreement), and the conditions shall not have been
expressly waived in writing by Sellers on or before the Outside Closing Date,
this Agreement shall terminate upon written notice by Sellers to Buyers.


(b)           In the event either Buyer commits a material breach of any of the
provisions of this Agreement, and such breach has not been waived by Sellers or
cured within thirty (30) days after notification of same, this Agreement shall
terminate upon written notice by Sellers to Buyers.


(c)           If the Closing has not occurred on or before the Outside Closing
Date, this Agreement shall terminate upon written notice by Sellers to Buyers
unless either Seller is in material breach of any of the provisions of this
Agreement.


(d)           Sellers shall have the right to terminate this Agreement under
Section 6.7(b) in accordance with the terms thereof and upon written notice by
Sellers to Buyers.
 
 
40

--------------------------------------------------------------------------------

 


9.3           Termination by Buyers or Sellers.


In the event: (i) there shall be any Law that makes consummation of the
Transactions illegal or otherwise prohibited; (ii) any Governmental Entity shall
have issued an order restraining or enjoining the Transactions, and such order
shall have become final and non-appealable; or (iii) upon mutual written consent
of Sellers and Buyers, this Agreement shall terminate upon written notice by any
Party(ies) to the other Party(ies).
 
9.4           Effect of Termination.


In the event of termination of this Agreement pursuant to this Article IX, this
Agreement, except as to the provisions of this Agreement which shall expressly
survive any termination (including, without limitation, the provisions of
Section 6.1 hereof and Article X), shall become void and of no effect with no
liability on the part of any Party; provided, however, except as otherwise
provided herein, no such termination shall relieve any Party of any liability or
damages resulting from any willful or intentional breach of this Agreement,
including, without limitation, a Party’s refusal to consummate the Transactions
without legal justification therefor.


ARTICLE X
MISCELLANEOUS


10.1         Expenses.


Each of the Parties shall bear its own costs and expenses associated with its
completion of due diligence and the other activities contemplated by this
Agreement, provided, however: (a) the fees and expenses associated with the
Audit shall be shared equally by Buyers and Sellers, except that Sellers shall
bear all of the fees and expenses of the Audit in the event that (i) the Audited
Business Financial Statements are not in compliance with GAAP and/or the rules
and regulations of the SEC applicable to Fusion, (ii) the filing of such Audited
Business Financial Statements with the SEC could cause Fusion to be out of
compliance with its obligations under Federal securities laws and/or (iii) the
financial condition and results of operations reported in the Audited Business
Financial Statements are materially and adversely different from the financial
condition or results of operations otherwise represented by Sellers in the
Disclosure Schedules; (b) the costs associated with obtaining the regulatory
approvals contemplated by Section 6.8 above shall be shared equally by Buyers
and Sellers; (c) the expenses associated with Third-Party Consents contemplated
by Section 6.9 above shall be shared equally by Buyers and Sellers; and (d) the
fees and expenses of the Independent Accountants shall be shared equally by
Buyers and Sellers. Except as aforesaid, expenses of Sellers or the Business
incurred as a part of these Transactions shall not be considered incurred in the
normal course of the Business and shall be discharged at or prior to the Closing
or shall cause a corresponding adjustment to the Purchase Price.


10.2         Notices.


(a)           All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally (by courier
service or otherwise), or mailed (certified or registered mail with postage
prepaid and return receipt requested, or overnight delivery service), or sent by
confirmed facsimile or electronic transmission, as follows:
 
 
41

--------------------------------------------------------------------------------

 
 

  Notice to Fusion: Fusion Telecommunications International, Inc.    
Attn.: President
420 Lexington Avenue, Suite 1718
New York, NY 10170
Facsimile No.: (212) 972-7884
E-mail: dhutchins@fusiontel.com

 

  With a Copy to: Steven I. Weinberger, P.A.    
Attn: Steven Weinberger, Esq.
1200 N. Federal Highway, Suite 200
Boca Raton, FL 33432
Facsimile No.: (888) 825-6417
E-mail: steve@southfloridacorporatelaw.com

 

  Notice to FBAC:
Fusion Broadvox Acquisition Corp.
   
Attn.: President
420 Lexington Avenue, Suite 1718
New York, NY 10170
Facsimile No.: (212) 972-7884
E-mail: dhutchins@fusiontel.com

 

  With a Copy to: Steven I. Weinberger, P.A.    
Attn: Steven Weinberger, Esq.
1200 N. Federal Highway, Suite 200
Boca Raton, FL 33432
Facsimile No.: (888) 825-6417
E-mail: steve@southfloridacorporatelaw.com

 

  Notice to Broadvox:  
BroadvoxGo!, LLC
   
Attn: Andre Temnorod
75 Erieview Plaza, Suite 400
Cleveland, OH 44114
Facsimile No.: (216) 373-4812
E-mail: atemnorod@broadvox.com

 

  With a Copy to: 
Alex Gertsburg, Esq.
   
36 South Franklin Street
Chagrin Falls, OH 44022
Facsimile No.: (216) 373-4812
E-mail: ag@gertsburglaw.com

 

  Notice to Cypress: 
Cypress Communications, LLC
   
Attn: Eugene Blumin
Four Piedmont Center, Suite 600
Atlanta, GA 30305
Facsimile No.: (216) 373-4652
E-mail: eblumin@broadvox.com

 

  With a Copy to: 
Alex Gertsburg, Esq.
   
36 South Franklin Street
Chagrin Falls, OH 44022
Facsimile No.: (216) 373-4812
E-mail: ag@gertsburglaw.com

 
 
42

--------------------------------------------------------------------------------

 
 
(b)           Notwithstanding the foregoing, notices to Sellers and Buyers (and
required copies thereof) may be contained in a single notice to all of them,
respectively.


(c)           Any such notice shall be deemed to have been given (i) upon actual
delivery, if delivered by hand; (ii) on the following business day, if delivered
by same-day or overnight courier service; (iii) on the third (3rd) business day
following the mailing of such notice by certified or registered mail; and (iv)
upon sending such notice, if sent via facsimile or electronic transmission with
receipt confirmation.


10.3         Entire Agreement.


This Agreement (including the Disclosure Schedules and Exhibits) constitutes the
entire agreement between or among the Parties with regard to the subject matter
hereof, and supersedes all prior agreements and understandings, oral and
written, between or among the Parties with respect to the subject matter hereof.
In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Schedules and/or Exhibits hereto (other
than an exception expressly set forth as such in the Disclosure Schedules), the
statements in this Agreement shall control and govern.


10.4         Assignment; Binding Effect; Benefit.


Neither this Agreement nor any of the rights, benefits, or obligations hereunder
may be assigned by any Party (whether by operation of Law or otherwise) without
the prior written consent of the other Party(ies). Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by the Parties and their respective successors and permitted
assigns. Nothing herein, express or implied, is intended to or shall confer upon
any other Person or Entity (except for the Seller Indemnified Parties and the
Buyer Indemnified Parties) any legal or equitable right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement.


10.5         Amendment.


This Agreement may not be amended except by an instrument in writing signed by
or on behalf of each of the Parties hereto.


10.6         Headings.


The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.


10.7         Counterparts; Facsimile/Email Signatures.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of which together shall be deemed to
be one and the same instrument. This Agreement may be executed and delivered by
facsimile or email signature.
 
 
43

--------------------------------------------------------------------------------

 


10.8         Governing Law; Mediation; Venue.


(a)           This Agreement and any and all matters arising directly or
indirectly herefrom shall be governed by and construed and enforced in
accordance with the internal Laws of the State of Delaware applicable to
agreements made and to be performed entirely in such state, without giving
effect to the conflict or choice of Law principles thereof.


(b)           If at any time there is a dispute between or among the Parties
with respect to any matter arising directly or indirectly from this Agreement
(an “Agreement Matter”), the Parties agree that they will, within ten (10) days
following receipt of written notice of any such dispute, engage in face-to-face
negotiations in an attempt to resolve such dispute and shall, upon failing to
negotiate a mutually-satisfactory resolution, choose a mutually agreeable
neutral third party to mediate such dispute. Mediation shall be non-binding and
shall be confidential. The Parties shall refrain from court and arbitration
proceedings during the mediation process insofar as they can do so without
prejudicing their respective legal rights. The Parties shall participate in good
faith in accordance with the recommendations of the mediator and shall follow
the procedures for mediation as suggested by the mediator. All expenses of
mediation, except expenses of the individual Parties, shall be shared equally by
the Parties thereto. Each Party(ies) shall be represented in the mediation by a
Person with authority to settle such dispute. If the Parties are unable to
resolve such dispute in good faith within six (6) months of the date of the
initial demand by any Party(ies) for such fact-finding, such dispute shall be
finally resolved in accordance with the procedures set forth in Section 10.8(c)
below. 


(c)           Subject first to the application of the provisions of Section
10.8(b) above, for any Agreement Matter, each of the Parties hereto hereby
(a) irrevocably consents and submits to the sole exclusive jurisdiction of the
United States District Court for the District of Delaware and/or the state court
in Wilmington, New Castle County, Delaware (and of the appropriate appellate
courts from any of the foregoing) in connection with any legal action, lawsuit,
arbitration, mediation, or other legal or quasi legal proceeding (“Proceeding”)
directly or indirectly arising out of or relating to any Agreement Matter;
(b) irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such
Proceeding in any such court or that any such Proceeding which is brought in any
such court has been brought in an inconvenient forum, (c) waives, to the fullest
extent permitted by Law, any immunity from jurisdiction of any such court or
from any legal process therein, (d) irrevocably waives, to the fullest extent
permitted by Law, any right to a trial by jury in connection with a Proceeding,
(e) agrees not to commence any Proceeding other than in such courts, and
(f) agrees that service of any summons, complaint, notice or other process
relating to such Proceeding may be effected in the manner provided for the
giving of notice as set forth herein.


10.9         Joint Participation in Drafting this Agreement.


The Parties acknowledge and confirm that each of their respective attorneys has
participated jointly in the drafting, review and revision of this Agreement and
that it has not been written solely by counsel for any Party and that each Party
has had the benefit of its independent legal counsel’s advice with respect to
the terms and provisions hereof and its rights and obligations hereunder. Each
Party hereto, therefore, stipulates and agrees that the rule of construction to
the effect that any ambiguities are to be or may be resolved against the
drafting Party(ies) shall not be employed in the interpretation of this
Agreement to favor any Party(ies) against another and that no Party(ies) shall
have the benefit of any legal presumption or the detriment of any burden of
proof by reason of any ambiguity or uncertain meaning contained in this
Agreement.
 
 
44

--------------------------------------------------------------------------------

 


10.10       Severability.


The provisions of this Agreement shall be deemed severable and the invalidity,
illegality or unenforceability of any provision shall not affect the validity,
legality or enforceability of the other provisions hereof. Upon such
determination that any term or other provision of this Agreement is invalid,
illegal or unenforceable, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in a mutually acceptable manner in order that the
Transactions be consummated as originally contemplated to the greatest extent
possible.


10.11       Enforcement.


The Parties agree that irreparable damage may occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that any of
the Parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement in accordance with the provisions of Section 10.8 above (at
its sole cost and expense). The provisions of this Section shall be in addition
to any other remedy to which they are entitled at Law or in equity.


10.12       Delays and Omissions; Waiver.


No delay or omission to exercise any right, power or remedy accruing to any
Party(ies) under this Agreement, upon any breach or default of any other
Party(ies) under this Agreement, shall impair any such right, power or remedy of
such non-breaching or non-defaulting Party(ies) nor shall it be construed to be
a waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring. Any waiver, permit, consent or approval of
any kind or character on the part of any Party(ies) of any breach or default
under this Agreement, or any waiver on the part of any Party(ies) of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by Law or otherwise afforded to any
Party(ies), shall be cumulative and not alternative.


10.13       Representation by Counsel.


Each Party represents and warrants to the other Party(ies) that it has consulted
with and has been represented by the attorney(s) and accountant(s) of its
choosing with reference to this Agreement and the Transactions.


10.14       Tax Matters.


(a)           The Parties acknowledge and agree that any sales, use, transfer or
other similar Taxes (the "Transfer Taxes") assessed at the Closing or at any
time thereafter on the transfer of any of the Acquired Assets shall be paid by
Buyers. The Parties shall cooperate in good faith in providing each other with
any appropriate resale exemption certificates and other similar documentation.
 
 
45

--------------------------------------------------------------------------------

 


(b)           All real property Taxes, personal property Taxes and similar ad
valorem obligations levied with respect to the Acquired Assets or the Business
for a Tax period which includes (but does not end on) the Closing Date
(collectively, the "Apportioned Obligations") shall be apportioned between
Sellers, on the one hand, and Buyers, on the other hand, based on the number of
days of such Tax period included in such Tax period ending on or before the
Closing Date (the “Pre-Closing Tax Period”) and the number of days of such Tax
period that begins after the Closing Date (the “Post-Closing Tax Period”).
Sellers shall be liable for the proportionate amount of such Taxes that is
attributable to the Pre-Closing Tax Period, and Buyers shall be liable for the
proportionate amount of such Taxes that is attributable to the Post-Closing Tax
Period. With respect to any general and special real estate and other ad valorem
Taxes associated with the Leased Real Property, if the Closing Date shall occur
before the Tax rate is fixed for such fiscal year, the apportionment of such
Taxes and payments at the Closing shall be based upon the most recently
ascertainable tax bills.


(c)           Transfer Taxes and Apportioned Obligations shall be timely paid,
and all applicable filings, reports and returns shall be filed, as provided by
applicable Law. The paying Party(ies) shall be entitled to reimbursement from
the non-paying Party(ies) in accordance with Section 10.14(a) or Section
10.14(b), as the case may be. Upon payment of any such Transfer Tax or
Apportioned Obligation, the paying Party(ies) shall present a statement to the
non-paying Party(ies) setting forth the amount of reimbursement to which the
paying Party(ies) is entitled under Section 10.14(a) or Section 10.14(b), as the
case may be, together with such supporting evidence as is reasonably necessary
to calculate the amount to be reimbursed. The non-paying Party(ies) shall make
such reimbursement promptly but in no event later than ten (10) days after the
presentation of such statement unless there is a good faith dispute with respect
to such amount, in which case the Parties will cooperate in good faith to
resolve such dispute.


10.15       Disclosure Schedules.


Notwithstanding anything to the contrary contained in this Agreement, any
information disclosed in one section of the Disclosure Schedules (or in any
update thereto) shall be deemed to be disclosed in such other section(s) of the
Disclosure Schedules to the extent that the disclosure is reasonably apparent
from its face to be applicable to such other section(s) of the Disclosure
Schedules. Any disclosures in the Disclosure Schedules (or in any update
thereto) that refer to a document are qualified in their entirety by reference
to the text of such document, including all amendments, exhibits, schedules and
other attachments thereto. The Disclosure Schedules (or any update thereto) may
include items and information that are not “material” relative to the Business,
and such inclusion shall not be deemed to be an acknowledgment or agreement that
any such item or information (or any non-disclosed item or information of
comparable or greater significance) is “material” or to further define the
meaning of such term for purposes of this Agreement or otherwise. During the
Pre-Closing Period, Sellers may (but shall not be obligated to) update the
Disclosure Schedules solely to reflect changes arising by reason of the passage
of time in its representations and warranties under Article IV hereof and in
Schedule 8.1(d). Updates to all other Disclosure Schedules may be made only upon
mutual agreement of the Parties. Any such update(s) as aforesaid shall be deemed
incorporated into the Disclosure Schedules.




[The remainder of this page is intentionally left blank.]
 
 
46

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed this Asset Purchase and
Sale Agreement as of the Effective Date.
 
 

FUSION TELECOMMUNICATIONS INTERNATIONAL, INC. (“FUSION”) FUSION BROADVOX
ACQUISITION CORP. (“FBAC”)               By:
/s/ Gordon Hutchins, Jr.
  By:
/s/ Gordon Hutchins, Jr.
              Title:
President and COO
  Title:
President
             



BROADVOXGO!, LLC
(“BROADVOX”)
 
CYPRESS COMMUNICATIONS, LLC
(“CYPRESS”)
              By:
/s/ Andre Temnorod
  By:
/s/ Eugene Blumin
              Title:
CEO
  Title:
COO
 

 
 
47

--------------------------------------------------------------------------------

 
 
INDEX OF EXHIBITS TO THE
ASSET PURCHASE AND SALE AGREEMENT
 
Exhibit A – Sample Net Working Capital Balance Calculation
    50            
Exhibit B – Methodology for Sample Net Working Capital Balance Calculation
    52            
Exhibit C – Form of Bill of Sale
    54            
Exhibit D – Form of Assignment and Assumption Agreement
    58            
Exhibit E – Form of Intellectual Property Assignment
    65            
Exhibit F – Form of Business Real Property Lease Assignment
    63            
Exhibit G – Sample EBITDA Calculation
    67  

 
48

--------------------------------------------------------------------------------

 
 
DISCLOSURE SCHEDULES – TABLE OF CONTENTS
 
Schedule 2.2(b)(i) – Tangible Personal Property
    3            
Schedule 2.2(b)(ii) – Switching, Networking, & Customer Premises Equipment
    4            
Annex A – Customer Premise Equipment
    6            
Annex B – IP Addresses
    56            
Schedule 2.2(b)(iii) – Computer Equipment, Peripherals and Software Licenses
    61            
Annex A – Major Systems
    62            
Annex B – Computer Equipment and Peripherals
    63            
Annex C – Software Licenses
    89            
Schedule 2.2(b)(iv) – Assumed Contracts
    92            
Annex A – Customer Agreements
    93            
Annex B – Supplier / Vendor Agreements
    94            
Annex C – Maintenance Agreements
    98            
Annex D – Employment Agreements
    99            
Annex E – Agent Agreements
    100            
Schedule 2.2(b)(v) – Licenses and Permits
    118            
Schedule 2.2(b)(vi) – Intellectual Property Rights
    119            
Annex A – Assumed IP Names
    120            
Annex B – Intellectual Property Rights
    121  

 
 
49

--------------------------------------------------------------------------------

 
 
Schedule 2.2(b)(viii) – Customer Information
    122            
Annex A – Current Customers
    123            
Annex B – Prospect Customers
    324            
Schedule 2.2(b)(ix) – Supplier Contracts
    359            
Schedule 2.2(b)(x) – Maintenance Contracts
    360            
Schedule 2.2(b)(xi) – URLs and Telephone Numbers
    361            
Schedule 2.2(b)(xii) – Employment Contracts
    390            
Schedule 2.3 – Excluded Assets
    391            
Schedule 2.4(b) – Assumed Ongoing Liabilities
    393            
Annex A – Assumed Ongoing Liabilities
    394            
Schedule 2.4(c) – Excluded Liabilities
    397            
Schedule 2.5(c) – Assumed Capital Lease Obligations
    399            
Schedule 4.5 – Undisclosed Liabilities
    400            
Schedule 4.8 – Tax Matters
    401            
Schedule 4.9 – Government Authorizations, Approvals, Consents, Etc.
    404            
Schedule 4.10 – Threatened or Pending Legal Proceedings
    405            
Schedule 4.11(a) – Regulatory Compliance or Default
    408            
Schedule 4.11(b) – Business Permits
    409            
Schedule 4.13(b) – Business Real Property Leases
    410  

 
 
50

--------------------------------------------------------------------------------

 
 
Schedule 4.14 – Employee List
    411            
Annex A – Employee List
    412            
Annex B – Annual Salaries for Top Ten (10) Highest Paid Employees
    421            
Schedule 4.15 – Membership Interests
    422            
Schedule 4.16(a) – Employee Benefits Information
    423            
Schedule 4.16(b) – Employee Compensation & Benefits Plans
    424            
Schedule 4.16(d) – Severance Payments
    425            
Schedule 4.18 – Environmental Laws & Regulations
    426            
Schedule 4.19 – Title to Personal Property
    427            
Annex A – State Filings/Liens Against Cypress
    428            
Annex B – Other Filings/Liens Against Companies of the Business
    430            
Schedule 4.21(a) – List of Intellectual Property
    431            
Schedule 4.21(b) –Intellectual Property Infringement
    432            
Schedule 4.22 – Material Contracts
    433            
Annex A – Company Material Contracts – Vendors / Suppliers
    434            
Annex B – Company Material Contracts – Customers
    435            
Schedule 4.23 – Sufficiency of the Acquired Assets
    438            
Schedule 5.4 – Buyers’ Government Authorizations, Approvals, Consents, etc.
    439            
Schedule 6.17 – Transitional Services and Use Agreements
    440            
Schedule 6.18(a) – Business Employees
    444            
Schedule 8.1(d) – Third Party Consents
    449            
Annex A – Third Party Consents – Vendors / Suppliers
    450            
Annex B – Third Party Consents – Customers
    452            
Schedule 8.1(e) – Liens Not Discharged
    453  

 
 
51

--------------------------------------------------------------------------------